UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 7502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus International Funds, Inc. DREYFUS EMERGING MARKETS FUND ABS-CBN BROADCASTING CORP Ticker: Security ID: Y00027105 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Proof of Notice of the Meeting None None Management 3 Certification of Existence of Quorum None None Management 4 Approve Minutes of Previous Shareholder For For Management Meeting Held on June 26, 2008 5 Approve Annual Report of Management For For Management 6 Approve Audited Financial Statements For For Management Elect Eugenio L. Lopez III as Director For For Management Elect Augusto Almeda Lopez as Director For For Management Elect Maria Rosario Santos-Concio as For For Management Director Elect Oscar M. Lopez as Director For For Management Elect Presentacion L. Psinakis as For For Management Director Elect Federico R. Lopez as Director For For Management Elect Federico M. Garcia as Director For For Management Elect Manuel L. Lopez, Jr. as Director For For Management Elect Jose C. Vitug as Director For For Management Elect Angel S. Ong as Director For For Management Elect Pedro N. Dy-liacco as Director For For Management 8 Ratify All Acts of the Board of For For Management Directors and Management for the Period of Jan. 1, 2008 to Dec. 31, 2008 9 Appoint External Auditors For For Management 10 Approve the Amendment of Article II, For For Management Sec. 1 of the Company's Amended By-Laws to Change the Date of the Annual Meeting ALUMINUM CORPORATION OF CHINA LTD Ticker: Security ID: Y0094N109 Meeting Date: OCT 28, 2008 Meeting Type: Special Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Profit Distribution Proposal For For Management and Interim Dividend of RMB0.052 Per Share 2 Approve Issuance of Corporate Bonds in For For Management the Principal Amount of Not More than RMB 10 Billion 3 Amend Articles Re: Business Scope For For Management ALUMINUM CORPORATION OF CHINA LTD Ticker: Security ID: Y0094N109 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of Annual Caps For For Management 2 Approve Connected Transaction with a For For Management Related Party 3 Approve the Mutual Provision of For For Management Products and Services Framework Agreement Between the Company and Xinan Aluminum (Group) Company Ltd. and Related Annual Caps 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital ALUMINUM CORPORATION OF CHINA LTD Ticker: Security ID: Y0094N109 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMX Security ID: 02364W105 Meeting Date: APR 20, 2009 Meeting Type: Special Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management (Bundled) 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMIL PARTICIPACOES S.A. Ticker: Security ID: P0R997100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers and Non-Executive Directors AMMB HOLDINGS BHD. Ticker: Security ID: Y0122P100 Meeting Date: SEP 26, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended March 31, 2008 2 Approve Dividend of MYR 0.06 Per Share For For Management Less Tax for the Financial Year Ended March 31, 2008 3 Approve Remuneration of Directors in For For Management the Amount of MYR 36,000 Per Annum Each for the Financial Year Ended March 31, 4 Elect Azlan Hashim as Director For For Management 5 Elect Aris Osman @ Othman as Director For For Management 6 Elect Izham Mahmud as Director For For Management 7 Elect Soo Kim Wai as Director For For Management 8 Elect Alexander Vincent Thursby as For For Management Director 9 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital AMMB HOLDINGS BHD. Ticker: Security ID: Y0122P100 Meeting Date: SEP 26, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Memorandum of Association Re: For Against Management Issuance of Shares Pursuant to Share Incentive Schemes 1 Approve Executives' Share Scheme (ESS) For Against Management 2 Approve Issuance of Shares and Options For Against Management to Cheah Tek Kuang, Group Managing Director, Pursuant to the ESS 3 Approve Renewal of Existing For For Management Shareholders' Mandate for Recurrent Related Party Transactions with AmcorpGroup Bhd Group 4 Approve Renewal of Existing For For Management Shareholders' Mandate for Recurrent Related Party Transactions with AMDB Bhd Group 5 Approve Renewal of Existing For For Management Shareholders' Mandate for Recurrent Related Party Transactions with Australia and New Zealand Banking Group Ltd Group 6 Approve Renewal of Existing For For Management Shareholders' Mandate for Recurrent Related Party Transactions with Unigaya Protection System Sdn Bhd Group 7 Approve Renewal of Existing For For Management Shareholders' Mandate for Recurrent Related Party Transactions with Modular Corp (M) Sdn Bhd Group 8 Approve New Shareholders' Mandate for For For Management Recurrent Related Party Transactions with Australia and New Zealand Banking Group Ltd Group 9 Approve New Shareholders' Mandate for For For Management Recurrent Related Party Transactions with Cuscapi Bhd Group ANDHRA BANK LTD Ticker: Security ID: Y01279119 Meeting Date: MAR 6, 2009 Meeting Type: Special Record Date: FEB 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint V.H. Rama Krishnan as Director For For Management 2 Appoint P. Agarwal as Director For Did Not Vote Management 3 Appoint K. Raghuraman as Director For Did Not Vote Management 4 Appoint P.P. Pareek as Director For For Management 5 Appoint A.P. Garg as Director For For Management ANDHRA BANK LTD Ticker: Security ID: Y01279119 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.50 Per Share For For Management ANGLOGOLD ASHANTI LTD Ticker: AU Security ID: 035128206 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 December 2008 2 Re-appoint Ernst & Young Inc as For For Management Auditors of the Company 3 Reelect RP Edey as Director For For Management 4 Authorise Directors to Allot and Issue For For Management Shares up to a Maximum of 5 Percent of the Issued Ordinary Shares of the Company from Time to Time 5 Authorize Issuance of Shares for Cash For For Management up to a Maximum of 5 Percent of Issued Capital 6 Approve Remuneration of Non-Executive For For Management Directors 7 Authorise Directors to Issue For For Management Convertible Bonds 8 Approve Increase in Authorized Share For For Management Capital 9 Amend Articles of Association For For Management ANHUI EXPRESSWAY CO LTD Ticker: Security ID: Y01374100 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuance Size of the Bonds with For For Management Warrants 1b Approve Issuance Price of the Bonds For For Management with Warrants 1c Approve Issuance Target of the Bonds For For Management with Warrants 1d Approve Method of Issuance of the Bonds For For Management with Warrants 1e Approve Interest Rate of the Bonds For For Management 1f Approve Term of the Bonds For For Management 1g Approve Term and Method of Repayment For For Management for Principal and Payment of Interest 1h Approve Terms of Redemption of the For For Management Bonds 1i Approve Guarantee of the Bonds with For For Management Warrants 1j Approve Term of the Warrants For For Management 1k Approve Conversion Period of the For For Management Warrants 1l Approve Conversion Price of the For For Management Warrants and Method of Adjustments 1m Approve Proportion of Exercise Rights For For Management of the Warrants and Method of Adjustments 1n Approve Use of Proceeds from the For For Management Proposed Issuance of Bonds with Warrants 1o Approve Validity of the Resolutions for For For Management the Issuance of the Bonds with Warrants 1p Authorize Board to Complete Specific For For Management Matters Relating to the Issuance of Bonds with Warrants 2 Approve Feasibility of the Project to For For Management be Invested with the Proceeds from the Proposed Issuance of Bonds with Warrants ANHUI EXPRESSWAY CO LTD Ticker: Security ID: Y01374100 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuance Size of the Bonds with For For Management Warrants 1b Approve Issuance Price of the Bonds For For Management with Warrants 1c Approve Issuance Target of the Bonds For For Management with Warrants 1d Approve Method of Issuance of the Bonds For For Management with Warrants 1e Approve Interest Rate of the Bonds For For Management 1f Approve Term of the Bonds For For Management 1g Approve Term and Method of Repayment For For Management for Principal and Payment of Interest 1h Approve Terms of Redemption of the For For Management Bonds 1i Approve Guarantee of the Bonds with For For Management Warrants 1j Approve Term of the Warrants For For Management 1k Approve Conversion Period of the For For Management Warrants 1l Approve Conversion Price of the For For Management Warrants and Method of Adjustments 1m Approve Proportion of Exercise Rights For For Management of the Warrants and Method of Adjustments 1n Approve Use of Proceeds from the For For Management Proposed Issuance of Bonds with Warrants 1o Approve Validity of the Resolutions for For For Management the Issuance of the Bonds with Warrants 1p Authorize Board to Complete Specific For For Management Matters Relating to the Issuance of Bonds with Warrants ANHUI EXPRESSWAY CO LTD Ticker: Security ID: Y01374100 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2008 Working Report of the Board For For Management 2 Accept the Working Report of Board of For For Management the Supervisory Committee 3 Accept 2008 Audited Financial Report For For Management 4 Approve 2008 Profit Appropriation For For Management Proposal 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Approve Remuneration of Directors and For For Management Supervisors 7 Authorize Board to Select and Confirm For For Management Between the Issuance of Corporate Bonds or Detachable Convertible Bonds as a Way of Refinancing 1 Amend Articles of Association For For Management 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3a Approve Issuing Size in Relation to the For For Management Issuance of Corporate Bonds (Bonds) 3b Approve Duration of Bonds For For Management 3c Approve Interest Rate of Bonds For For Management 3d Approve Placing Arrangements to For For Management Shareholders of the Company Relating to the Issuance of Bonds 3e Approve Use of Proceeds from the For For Management Issuance of Bonds 3f Approve Effective Period of For For Management Resolutions Relating to the Bonds 3g Approve Grant of Authority to the Board For For Management in Relation to the Bonds 3h Approve Repayment Protection Measures For For Management Relating to the Bonds ARCELORMITTAL SOUTH AFRICA LTD Ticker: Security ID: S05944103 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 December 2008 2(a) Reelect KDK Mokhele as Director For For Management 2(b) Elect CPD Cornier as Director For For Management 2(c) Reelect S Maheshwari as Director For Against Management 2(d) Reelect AMHO Poupart-Lafarge as For For Management Director 2(e) Reelect HJ Verster as Director For For Management 3 Approve the Non-Executive Directors' For For Management Fees for the Year Ended 31 December 4 Approve the Annual Fees as the Maximum For For Management Non-executive Directors' Fees Payable for the Period 1 May 2009 Until the Next Annual General Meeting 5 Ratify Deloitte & Touche as Auditors For For Management and Appoint Ryan Duffy as the Audit Partner 6 Place 5 Percent of the Authorised But For For Management Unissued Share Capital of the Company Under the Control of the Directors of the Company 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital ARCELORMITTAL SOUTH AFRICA LTD Ticker: Security ID: S05944103 Meeting Date: JUN 1, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Vicva Investments and Trading For For Management Nine (Proprietary) Limited to Acquire by Way of Scheme of Arrangement Between the Company and its Shareholders of Approximately 10% of the Number of Issued Ordinary Shares in the Company 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions ARCELORMITTAL SOUTH AFRICA LTD Ticker: Security ID: S05944103 Meeting Date: JUN 1, 2009 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed For For Management to Be Made By Vicva Investments and Trading Nine (Proprietary) Limited Between the Applicant and Shareholders BANGKOK BANK PUBLIC CO. LTD Ticker: Security ID: Y0606R119 Meeting Date: APR 10, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept 2008 Operating Results None None Management 3 Acknowledge Audit Committee's Report None None Management 4 Accept Financial Statements and For For Management Statutory Reports 5 Approve Allocation of Income for Legal For Against Management Reserves and Payment of Dividend of THB 3.00 per Share Elect Staporn Kavitanon as Director For For Management Elect Chartsiri Sophonpanich as For For Management Director Elect Deja Tulananda as Director For For Management Elect Mongkolchaleam Yugala as Director For For Management Elect Suvarn Thansathit as Director For For Management Elect Amorn Chandarasomboon as Director For For Management 7 Approve Remuneration of Directors None None Management 8 Approve Deloitte Touche Tohmatsu Jaiyos For For Management Audit Co Ltd as Auditors and Authorize Board to Fix Their Remuneration 9 Amend Articles of Association For For Management 10 Other Business For Against Management BANK HAPOALIM B.M. Ticker: POLI Security ID: M1586M115 Meeting Date: AUG 6, 2008 Meeting Type: Special Record Date: JUL 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Directors For For Management 2 Increase Authorized Common Stock to 4 For For Management Billion Shares BANK HAPOALIM B.M. Ticker: POLI Security ID: M1586M115 Meeting Date: FEB 5, 2009 Meeting Type: Special Record Date: JAN 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Imri Tov as an External Director For For Management 2 Approve Directors Indemnification For For Management Agreements Approve Director/Officer Liability and For For Management Indemnification Insurance Approve Director/Officer Liability and For For Management Indemnification Insurance Approve Director/Officer Liability and For For Management Indemnification Insurance BANK HAPOALIM B.M. Ticker: POLI Security ID: M1586M115 Meeting Date: APR 6, 2009 Meeting Type: Annual Record Date: MAR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Discuss Financial Statements and Board For For Management Report For Year 2007 2 Reappoint Nira Dror as External For For Management Director 2a Indicate If You Are a Controlling None Against Management Shareholder 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration BANK OF CHINA LIMITED, BEIJING Ticker: Security ID: Y0698A107 Meeting Date: MAR 23, 2009 Meeting Type: Special Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposal on Change in the Means For For Management for Distribution of Periodic Reports to H Shareholders 1 Approve Issuance of Subordinated Bonds None Against Shareholder in the Principal Amount of Not More Than RMB 120 Billion BANK OF CHINA LIMITED, BEIJING Ticker: Security ID: Y0698A107 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: MAY 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the For For Management Supervisors 3 Approve Profit Distribution Plan For For Management 4 Accept Annual Financial Statements For For Management 5 Approve Annual Budget for Year 2009 For For Management 6 Reappoint PricewaterhouseCoopers Zhong For For Management Tian Certified Public Accountants Ltd. Co. and PricewaterhouseCoopers Hong Kong as External Auditors 7a Approve 2008 Performance Appraisal and For For Management Bonus Plan for Xiao Gang, the Chairman of the Board of Directors 7b Approve 2008 Performance Appraisal and For For Management Bonus Plan for Li Lihui, the Vice Chairman of the Board of Directors and the President of the Bank 7c Approve 2008 Performance Appraisal and For For Management Bonus Plan for Li Zaohang, the Executive Director and the Executive Vice President of the Bank 7d Approve 2008 Performance Appraisal and For For Management Bonus Plan for Zhou Zaiqun, the Executive Director and the Executive Vice President of the Bank 7e Approve 2008 Performance Appraisal and For For Management Bonus Plan for Liu Ziqiang, the Chairman of the Board of Supervisors 7f Approve 2008 Performance Appraisal and For For Management Bonus Plan for Wang Xueqiang, the Supervisor of the Bank 7g Approve 2008 Performance Appraisal and For For Management Bonus Plan for Liu Wanming, the Supervisor of the Bank 8a Reelect Seah Lim Huat Peter as a For For Management Non-Executive Director 8b Reelect Alberto Togni as an Independent For For Management Non-Executive Director 9 Approve Proposal for Supplemental For For Management Delegation of Authorities by the Shareholders' Meeting to the Board of Directors of the Bank 10 Amend Articles Re: Profit Distribution For For Management Policy 11 Approve Issuance of RMB-Denominated For Against Management Bonds in Hong Kong for a Total Amount Not Exceeding RMB 10 Billion by the End of 2010 BANK OF THE PHILIPPINE ISLANDS Ticker: BPI Security ID: Y0967S169 Meeting Date: MAR 31, 2009 Meeting Type: Annual Record Date: MAR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Jaime Augusto Zobel de Ayala II For For Management as a Director Elect Aurelio R. Montinola III as a For For Management Director Elect Fernando Zobel de Ayala as a For For Management Director Elect Gerardo C. Ablaza, Jr. as a For For Management Director Elect Emily A. Abrera as a Director For For Management Elect Lilia R. Bautista as a Director For For Management Elect Romeo L. Bernardo as a Director For For Management Elect Chng Sok Hui as a Director For For Management Elect Rebecca G. Fernando as a Director For For Management Elect Octavio V. Espiritu as a Director For For Management Elect Xavier P. Loinaz as a Director For For Management Elect Ma Yuen Lin Annie as a Director For For Management Elect Mercedita S. Nolledo as a For For Management Director Elect Oscar S. Reyes as a Director For For Management Elect Wong Ann Chai as a Director For For Management 2 Approve Minutes of Previous Annual For For Management Stockholders' Meeting Held on April 3, 3 Approve Annual Report of Management for For For Management the Year Ended Dec. 31, 2008 4 Approval and Confirmation of All Acts For For Management and Resolution During the Past Year of the Board of Directors and Management 5 Elect Isla Lipana & Co. as Independent For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Grant of Directors' Bonus For Against Management 7 Other Matters For Against Management BANK PEKAO SA Ticker: Security ID: X0641X106 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman For Did Not Vote Management 3 Acknowledge Proper Convening of Meeting None Did Not Vote Management 4 Elect Members of Vote Counting For Did Not Vote Management Commission 5 Approve Agenda of Meeting For Did Not Vote Management 6 Receive Management Board Report on None Did Not Vote Management Company's Operations in Fiscal 2008 7 Receive Financial Statements None Did Not Vote Management 8 Receive Management Board Report on None Did Not Vote Management Group's Operations in Fiscal 2008 9 Receive Consolidated Financial None Did Not Vote Management Statements 10 Receive Management Board Proposal None Did Not Vote Management Regarding Allocation of 2008 Income 11 Receive Supervisory Board Report on Its None Did Not Vote Management Activities in Fiscal 2008 and Its Review of Financial Statements and Statutory Reports Approve Management Board Report on For Did Not Vote Management Company's Operations in Fiscal 2008 Approve Financial Statements For Did Not Vote Management Approve Management Board Report on For Did Not Vote Management Group's Operations in Fiscal 2008 Approve Consolidated Financial For Did Not Vote Management Statements Approve Allocation of Income For Did Not Vote Management Approve Supervisory Board Report on Its For Did Not Vote Management Activities in Fiscal 2008 12.7a Approve Discharge of Jerzy Woznicki For Did Not Vote Management (Supervisory Board Chairman) 12.7b Approve Discharge of Paolo Fiorentino For Did Not Vote Management (Supervisory Board) 12.7c Approve Discharge of Federico Ghizzoni For Did Not Vote Management (Supervisory Board) 12.7d Approve Discharge of Pawel Dangel For Did Not Vote Management (Supervisory Board) 12.7e Approve Discharge of Fausto Galmarini For Did Not Vote Management (Supervisory Board) 12.7f Approve Discharge of Oliver Greene For Did Not Vote Management (Supervisory Board) 12.7g Approve Discharge of Enrico Pavoni For Did Not Vote Management (Supervisory Board) 12.7h Approve Discharge of Leszek Pawlowicz For Did Not Vote Management (Supervisory Board) 12.7i Approve Discharge of Krzysztof For Did Not Vote Management Pawlowski (Supervisory Board) 12.8a Approve Discharge of Jan Krzysztof For Did Not Vote Management Bielecki (CEO) 12.8b Approve Discharge of Luigi Lovaglio For Did Not Vote Management (Management Board) 12.8c Approve Discharge of Paolo Iannone For Did Not Vote Management (Management Board) 12.8d Approve Discharge of Katarzyna For Did Not Vote Management Niezgoda-Walczak (Management Board) 12.8e Approve Discharge of Grzegorz Piwowar For Did Not Vote Management (Management Board) 12.8f Approve Discharge of Marian Wazynski For Did Not Vote Management (Management Board) 12.8g Approve Discharge of Przemyslaw Gdanski For Did Not Vote Management (Management Board) 12.8h Approve Discharge of Chistopher Kosmidr For Did Not Vote Management (Management Board) 12.8i Approve Discharge of Andrzej Kopyrski For Did Not Vote Management (Management Board) 12.8j Approve Discharge of Diego Biondo For Did Not Vote Management (Management Board) 12.8k Approve Discharge of Marco Iannaccone For Did Not Vote Management (Management Board) 13 Elect Members of Supervisory Board for For Did Not Vote Management Joint Term of Office 14 Amend Statute For Did Not Vote Management 15 Approve Consolidated Text of Statute For Did Not Vote Management 16 Amend Regulations on General Meetings For Did Not Vote Management 17 Approve Consolidated Text of For Did Not Vote Management Regulations on General Meetings 18 Close Meeting None Did Not Vote Management BHARAT PETROLEUM CORPORATION LTD. Ticker: BPCL Security ID: Y0882Z116 Meeting Date: AUG 18, 2008 Meeting Type: Special Record Date: JUL 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Corporate Purpose For For Management BHARAT PETROLEUM CORPORATION LTD. Ticker: BPCL Security ID: Y0882Z116 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reappoint P.K. Sinha as Director For For Management 4 Reappoint A.H. Kalro as Director For For Management 5 Reappoint R.K. Singh as Director For For Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Appoint R. Bijapurkar as Director For For Management 8 Appoint S.K. Barua as Director For For Management 9 Appoint S. Mohan as Director For For Management BIDVEST GROUP LTD. Ticker: Security ID: S1201R162 Meeting Date: OCT 2, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Specific Authority to Issue For For Management Shares BOSIDENG INTERNATIONAL HOLDINGS LTD Ticker: Security ID: G12652106 Meeting Date: SEP 26, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve Final and Special Dividend For For Management 3a Reelect Gao Dekang as Director For For Management 3b Reelect Gao Miaoqin as Director For For Management 3c Reelect Wang Yao as Director For For Management 3d Reelect Ngai Wai Fung as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BOSIDENG INTERNATIONAL HOLDINGS LTD Ticker: Security ID: G12652106 Meeting Date: SEP 26, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Non-Exercise of the Right For For Management of First Refusal and Related Transactions BRASKEM S.A. (FRMRLY. COPENE-PETROQUIMICA DO NORDESTE) Ticker: BAKOF Security ID: P18533110 Meeting Date: APR 15, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Elect Fiscal Council Members For Did Not Vote Management 3 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 4 Elect Directors to Fill Vacancies on For Did Not Vote Management the Board BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: CBAMF Security ID: G1368B102 Meeting Date: NOV 11, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cancellation of Oustanding For For Management Options to Subscribe for 92.1 Million Shares at Par Value of US$0.01 Each Granted But Not Exercised Pursuant to the Existing Share Option Scheme 2 Approve New Share Option Scheme and For Against Management Terminate the Existing Share Option Scheme BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: CBAMF Security ID: G1368B102 Meeting Date: DEC 30, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Framework Agreements For For Management 1b Approve Proposed Caps Under the For For Management Framework Agreements 2a Approve Regional Agent Agreement For For Management 2b Approve Proposed Caps Under the For For Management Regional Agent Agreement 3 Approve Cross Guarantees Agreement For For Management Betweeen Shenyang XingYuanDong Automobile Component Co., Ltd. and Shenyang JinBei Automotive Co., Ltd. in Relation to the Provision of Cross Guarantees for Banking Facilities of Up to RMB 500 million BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: CBAMF Security ID: G1368B102 Meeting Date: JAN 13, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Subscription by Huachen For For Management Automotive Group Holdings Co. Ltd. (Huachen) of 1.3 Billion New Shares (Subscription Shares) in the Capital of the Company at the Price of HK$0.43 Each 1b Authorize Board to Issue and Allot the For For Management Subscription Shares to Huachen at Completion of the Subscription Agreement 2 Approve Whitewash Waiver For For Management CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: Security ID: P2577R110 Meeting Date: MAR 5, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Changes to the Board's For Against Management Composition, Following Resignation of Certain Directors 2 Determine How the Company Will Vote on For Against Management the Shareholders' Meeting for Cemig Distribuicao SA, and Cemig Geracao e Transmissao SA, Being Held on March 5, CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: Security ID: P2577R110 Meeting Date: APR 29, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For For Management Dividends 3 Determine Date and Form of Mandatory For For Management Dividend Payments 4 Authorize Capitalization of Reserves For For Management and Special Credits for Bonus Issue 5 Authorize Executives to Execute Bonus For For Management Issuance of Shares 6 Amend Articles to Reflect Changes in For For Management Capital 7 Elect Fiscal Council Members and For Against Management Approve their Remuneration 8 Elect Directors For Against Management 9 Approve Remuneration of Executive For For Management Officers, and Non-Executive Directors 10 Determine How the Company Will Vote on For For Management the Shareholders' Meeting for Cemig Distribuicao SA Being Held on April 29, 11 Determine How the Company Will Vote on For For Management the Shareholders' Meeting for Cemig Geracao e Transmissao SA Being Held on April 29, 2009 CHAROEN POKPHAND FOODS PCL Ticker: CPF Security ID: Y1296K117 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept 2008 Operations Report For For Management 3 Accept Financial Statements For For Management 4 Approve Interim Dividend of THB 0.08 For For Management Per Share 5 Approve Allocation of Income and Final For For Management Dividend of THB 0.11 Per Share Elect Dhanin Chearavanont as Director For For Management Elect Prasert Poongkumarm as Director For For Management Elect Athasit Vejjajiva as Director For For Management Elect Supapun Ruttanaporn as Director For For Management Elect Veeravat Kanchanadul as Director For For Management 7 Approve Remuneration of Directors For For Management 8 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Authorize Issuance of Debentures Not For For Management Exceeding THB 40 Billion 10 Approve Acquisition of 35 Million For For Management Ordinary Shares of Rajburi Foods Co Ltd from Bangkok Food Products Co Ltd for Approximately THB 595 Million 11 Amend Company Objectives For For Management 12 Allow Questions None None Management CHINA CONSTRUCTION BANK CORPORATION Ticker: Security ID: Y1397N101 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2008 Report of the Board of For For Management Directors 2 Accept 2008 Report of the Board of For For Management Supervisors 3 Accept 2008 Final Financial Accounts For For Management 4 Approve 2009 Fixed Assets Investment For For Management Budget 5 Approve Profit Distribution Plan for For For Management the Second Half of 2008 6 Approve 2008 Final Emoluments For For Management Distribution Plan for Directors and Supervisors 7 Appoint Auditors For For Management 8 Elect Chen Zuofu as Executive Director For For Management CHINA MOBILE (HONG KONG) LIMITED Ticker: CHLKF Security ID: Y14965100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAY 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Jianzhou as Director For For Management 3b Reelect Zhang Chunjiang as Director For Against Management 3c Reelect Sha Yuejia as Director For For Management 3d Reelect Liu Aili as Director For For Management 3e Reelect Xu Long as Director For For Management 3f Reelect Moses Cheng Mo Chi as Director For For Management 3g Reelect Nicholas Jonathan Read as For For Management Director 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE (HONG KONG) LIMITED Ticker: CHL Security ID: 16941M109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Jianzhou as Director For For Management 3b Reelect Zhang Chunjiang as Director For Against Management 3c Reelect Sha Yuejia as Director For For Management 3d Reelect Liu Aili as Director For For Management 3e Reelect Xu Long as Director For For Management 3f Reelect Moses Cheng Mo Chi as Director For For Management 3g Reelect Nicholas Jonathan Read as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MOLYBDENUM CO LTD Ticker: Security ID: Y1503Z105 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan and For For Management Payment of Final Dividend 5 Approve Distribution of Interim For For Management Dividend for the Year 2009 6 Reappoint Deloitte Touche Tohmatsu CPA For For Management Ltd. and Deloitte Touche Tohmatsu, Certified Public Accountants, as Domestic and Overseas Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 7 Authorize the Board to Fix Remuneration For For Management of Directors and Supervisors 8 Authorize the Company to Send or Supply For For Management Corporate Communications to the H Shareholders Through the Company's Website 9 Authorize the Company to Change For For Management Registered Its Address 10 Other Business (Voting) For Against Management 11 Amend Articles Re: Supply of Corporate For For Management Communications Through the Company's Website and Change of Registered Address 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA MOTOR CORP Ticker: Security ID: Y1499J107 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Amendment on the Procedures for For For Management Loans to Other Parties 4 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 5 Approve Release of Restrictions on For For Management Competitive Activities of Directors 6 Transact Other Business (Non-Voting) None None Management CHINA NETCOM GROUP CORP HONGKONG LTD Ticker: Security ID: Y1505N100 Meeting Date: SEP 17, 2008 Meeting Type: Court Record Date: SEP 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management CHINA NETCOM GROUP CORP HONGKONG LTD Ticker: Security ID: Y1505N100 Meeting Date: SEP 17, 2008 Meeting Type: Special Record Date: SEP 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management CHINA POWER INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: Y1508G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Directors' and Auditors' Reports 2a Reelect Li Fang as Director For For Management 2b Reelect Tsui Yiu Wa, Alec as Director For For Management 3 Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares CHINA TELECOM CORPORATION LTD Ticker: Security ID: Y1505D102 Meeting Date: SEP 5, 2008 Meeting Type: Special Record Date: AUG 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Wang Xiaochu as Director and For For Management Authorize Board to Fix His Remuneration 1b Elect Shang Bing as Director and For For Management Authorize Board to Fix His Remuneration 1c Reelect Wu Andi as Director and For For Management Authorize Board to Fix Her Remuneration 1d Reelect Zhang Jiping as Director and For For Management Authorize Board to Fix His Remuneration 1e Reelect Zhang Chenshuang as Director For For Management and Authorize Board to Fix His Remuneration 1f Elect Yang Xiaowei as Director and For Against Management Authorize Board to Fix His Remuneration 1g Reelect Yang Jie as Director and For For Management Authorize Board to Fix His Remuneration 1h Reelect Sun Kangmin as Director and For For Management Authorize Board to Fix His Remuneration 1i Reelect Li Jinming as Director and For For Management Authorize Board to Fix His Remuneration 1j Elect Wu Jichuan as an Independent For For Management Director and Authorize Board to Fix His Remuneration 1k Elect Qin Xiao as an Independent For For Management Director and Authorize Board to Fix His Remuneration 1l Reelect Tse Hau Yin, Aloysius as an For Against Management Independent Director and Authorize Board to Fix His Remuneration 1m Elect Cha May Lung, Laura as an For For Management Independent Director and Authorize Board to Fix Her Remuneration 1n Reelect Xu Erming as an Independent For For Management Director and Authorize Board to Fix His Remuneration 2a Reelect Xiao Jinxue as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 2b Reelect Xu Cailiao as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 2c Elect Han Fang as Supervisor and For For Management Authorize Supervisory Committee to Fix Her Remuneration 2d Reelect Zhu Lihao as Supervisor and For For Management Authorize Supervisory Committee to Fix Her Remuneration 3a Approve Issuance of Debentures For Against Management Denominated in Local or Foreign Currencies with a Maximum Outstanding Repayment Amount of RMB 80 Billion (General Mandate) 3b Authorize Board to Determine the For Against Management Specific Terms and Conditions of as Well as Do All Such Acts Necessary and Incidental to the Issue of Debentures Under the General Mandate 4a Approve Issuance of Company Bonds with For Against Management an Aggregate Principal Amount of Up to RMB 50 Billion 4b Authorize Board to Determine the For Against Management Specific Terms and Conditions of as Well as Do All Such Acts Necessary and Incidental to the Issue of the Company Bonds CHINA TELECOM CORPORATION LTD Ticker: Security ID: Y1505D102 Meeting Date: SEP 16, 2008 Meeting Type: Special Record Date: AUG 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Telecom CDMA Lease and Related For For Management Annual Caps 2 Approve Interconnection Settlement For For Management Supplemental Agreement 3 Approve Engineering Framework For For Management Supplemental Agreement and Related Annual Cap 4 Approve Ancillary Telecommunications For For Management Services Framework Supplemental Agreement and the Revised Annual Cap and Proposed Annual Cap 5 Amend Articles Re: Business Scope of For For Management the Company CHINA TELECOM CORPORATION LTD Ticker: Security ID: Y1505D102 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management CHINA TELECOM CORPORATION LTD Ticker: Security ID: Y1505D102 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Profit and For For Management Distirbution of Dividend for the Year Ended Dec. 31, 2008 3 Reappoint KPMG and KPMG Huazhen as For For Management International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Debentures For For Management 4b Authorize Board to Determine Specific For For Management Terms, Conditions and Other Matters of the Debentures 5a Approve Issuance of Bonds in One or For For Management More Tranches Not Exceeding RMB 30 Billion 5b Authorize Board to Determine Specific For For Management Terms, Conditions and Other Matters of the Company Bonds 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Board to Increase the For Against Management Registered Capital of the Company and Amend the Articles of Association to Reflect Such Increase CHINA UNICOM (HONG KONG) LTD Ticker: CUNCF Security ID: Y1519S111 Meeting Date: JAN 14, 2009 Meeting Type: Special Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transfer Agreement Between For For Management China United Network Communications Corp. Ltd. and China United Telecommunications Corp. Ltd. CHINA UNICOM (HONG KONG) LTD Ticker: CUNCF Security ID: Y1519S111 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: MAY 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Chang Xiaobing as Director For For Management 3a2 Reelect Lu Yimin as Director For For Management 3a3 Reelect Zuo Xunsheng as Director For For Management 3a4 Reelect Cesareo Alierta Izuel as For For Management Director 3a5 Reelect Jung Man Won as Director For For Management 3f Reelect Wong Wai Ming as Director For For Management 3a7 Reelect John Lawson Thornton as For For Management Director 3a8 Reelect Timpson Chung Shui Ming as For For Management Director 3b Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Share Option Scheme, Pre-Global For Against Management Offering Share Option Scheme, and Special Purpose Unicom Share Option Scheme 9 Amend Terms of the Options Granted For Against Management Under the Share Option Scheme, Pre-Global Offering Share Option Scheme, and Special Purpose Unicom Share Option Scheme CHINA YURUN FOOD GROUP LTD Ticker: Security ID: G21159101 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.08 Per For For Management Share 3 Reelect Zhu Yicai as Executive Director For For Management 4 Reelect Feng Kuande as Executive For For Management Director 5 Reelect Gao Hui as Independent For For Management Non-Executive Director 6 Authorize the Board to Fix Remuneration For For Management of Directors 7 Reappoint KPMG as Auditors and For For Management Authorize the Board to Fix Their Remuneration 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Reissuance of Repurchased For Against Management Shares CHINATRUST FINANCIAL HOLDING CO. LTD. Ticker: Security ID: Y15093100 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Financial Statements and For For Management Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For Against Management 4 Approve Capitalization of 2008 For For Management Dividends 5 Approve Issuance of Shares for a For Against Management Private Placement 6 Approve Amendment on the Election For For Management Procedures for Directors and Supervisors Elect Daniel I.K. Wu, Shareholder No. For For Management 265 as Director Elect Lee Wen-chih, ID No. E121520459 For For Management as Independent Director 8 Approve Release of Restrictions on For For Management Competitive Activities of Directors 9 Transact Other Business (Non-Voting) None None Management CHUNGHWA TELECOM CO. LTD. Ticker: CHT Security ID: 17133Q304 Meeting Date: AUG 14, 2008 Meeting Type: Special Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE THE PROPOSAL FOR CONVERSION For For Management OF THE CAPITAL SURPLUS INTO CAPITAL INCREASE OF THE COMPANY AND ISSUANCE OF NEW SHARES. 2 TO APPROVE THE PROPOSAL FOR DECREASE IN For For Management CASH OF THE COMPANY. CNOOC LTD Ticker: CEOHF Security ID: Y1662W117 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wu Guangqi as Executive For For Management Director 3b Reelect Cao Xinghe as Non-Executive For For Management Director 3c Reelect Wu Zhenfang as Non-Executive For For Management Director 3d Reelect Edgar W. K. Cheng as For For Management Independent Non-Executive Director 3e Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize the For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Articles of Association For For Management CNOOC LTD Ticker: CEO Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reelect Wu Guangqi as Executive For For Management Director 4 Reelect Cao Xinghe as Non-Executive For For Management Director 5 Reelect Wu Zhenfang as Non-Executive For For Management Director 6 Reelect Edgar W. K. Cheng as For For Management Independent Non-Executive Director 7 Authorise Board Of Directors To Fix For For Management Remuneration Of Directors. 8 Re-appoint The Company S Independent For For Management Auditors And Toauthorise The Board Of Directors To Fix Their Remuneration. 9 Grant General Mandate To Directors To For For Management Repurchase Shares In Thecapital Of Company Not Exceeding 10% Of Share Capital. 10 Grant General Mandate To Directors To For Against Management Allot, Issue And Deal Withadditional Shares In Capital Of Company Not Exceeding 20%. 11 Extend General Mandate Granted To For Against Management Directors To Allot, Issue Anddeal With Shares In Capital Of Company. 12 Approve Resolution C.1 In Relation To For For Management The Proposed Amendmentto Article 85 Of The Articles Of Association Of The Company. COMPAL ELECTRONICS INC. Ticker: Security ID: Y16907100 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Financial Statements and For For Management Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 7 Approve Amendment on the Procedures for For For Management Loans to Other Parties Elect Sheng-Hsiung Hsu with ID No. 23 For For Management as Director Elect John Kevin Medica with ID No. For For Management 562334 as Director Elect Jui-Tsung Chen with ID No. 83 as For For Management Director Elect Wen-Being Hsu with ID No. 15 as For For Management Director Elect Wen-Chung Shen with ID No. 19173 For For Management as Director Elect Kuang-Nan Lin with ID No. 57 as For For Management Director Elect Representative of Kinpo For For Management Electronics Inc with Shareholder ID No 85 as Director Elect Yung-Ching Chang with ID No. 2024 For For Management as Director Elect Chung-Pin Wong with ID No. 1357 For For Management as Director Elect Shao-Tsu Kung with ID No. 2028 as For For Management Director Elect Chiung-Chi Hsu with ID No. 91 as For For Management Director Elect Chi-Lin Wea with ID No. For For Management J100196868 as Director Elect Charng-Chyi Ko with ID No. 55 as For For Management Supervisor Elect Yen-Chia Chou with ID No. 60 as For For Management Supervisor Elect Sheng-Chieh Hsu with ID No. 3 as For For Management Supervisor 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Transact Other Business (Non-Voting) None None Management COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: Security ID: P28269101 Meeting Date: JUL 21, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect a Director and Fiscal Council For Did Not Vote Management Member 2 Approve Donation of Real Estate and For Did Not Vote Management Land in Areado, MG Back to that Municipality 3 Approve Donation of Real Estate and For Did Not Vote Management Land in Campestre, MG Back to that Municipality COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: Security ID: P28269101 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect a Principal and an Alternate For Did Not Vote Management Fiscal Council Member 2 Ratify Administrative Bidding Process For Did Not Vote Management DVLI 1020080124 in the Amount of BRL 118.95 Million 3 Approve Bids Resulting from For Did Not Vote Management Administrative Bidding Process DVLI 4 Authorize Increase in Share Capital and For Did Not Vote Management Amend Article 5 Accordingly COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: Security ID: P28269101 Meeting Date: APR 28, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For Against Management Dividends 3 Approve Investments Planned for the For For Management Company's Subsidiaries Over the 2009-2010 Period 4 Elect Directors and Fiscal Council For For Management Members 5 Amend Articles 1, 5, and 21 For For Management 6 Approve Divend Policy For Against Management 7 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 8 Approve Bidding Process for Facilities For For Management Expansion Woth Up to BRL 162 Million 9 Approve EUR 100 Million Financing from For For Management KfW Bank 10 Approve Donation of Real Estate Assets For For Management in Gouveia, Minas Gerais 11 Approve Donation of Real Estate Assets For For Management in Augusto de Lima, Minas Gerais COMPANHIA PARANAENSE DE ENERGIA - COPEL Ticker: ELPVF Security ID: P30557139 Meeting Date: MAR 13, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles re: Creation of For For Management Environemnt and Corporate Citizenship Office COMPANHIA PARANAENSE DE ENERGIA - COPEL Ticker: ELPVF Security ID: P30557139 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 Approve Allocation of Income and Ratify For Did Not Vote Management Dividend Payments Ratify Interest on Capital Stock For Did Not Vote Management Payments 3 Elect Directors For Did Not Vote Management 4 Elect Fiscal Council Members For Did Not Vote Management 5 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 6 Designate Newspapers to Publish Company For Did Not Vote Management Announcements COMPANHIA VALE DO RIO DOCE Ticker: VALE Security ID: Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: DEC 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 THE APPROVAL FOR THE PROTOCOL AND For For Management JUSTIFICATION OF THE CONSOLIDARION OF MINERACAO ONCA PUMA S.A. INTO VALE PURSUANT TO ARTICLES BRAZILIAN CORPORATE LAW. 2 Ratify Auditors For For Management 3 TO DECIDE ON THE APPRAISAL REPORT, For For Management PREPARED BY THE EXPERT APPRAISERS. 4 THE APPROVAL FOR THE CONSOLIDATION OF For For Management MINERACAO ONCA PUMA S.A. INTO VALE, WITHOUT A CAPITAL INCREASE OR THE ISSUANCE OF NEW VALE SHARES. 5 TO RATIFY THE APPOINTMENT OF A MEMBER For For Management AND AN ALTERNATE OF THE BOARD OF DIRECTORS, DULY NOMINATED DURING THE BOARD OF DIRECTORS MEETINGS HELD ON APRIL 17, 2, 2008 IN ACCORDANCE WITH SECTION 10 OF ARTICLE 11 OF VALE S BY-LAWS. 6 TO AMEND ARTICLE 1 OF VALE S BY-LAWS IN For For Management ORDER TO REPLACE THE ACRONYM CVRD FOR VALE IN ACCORDANCE WITH THE NEW GLOBAL BRAND UNIFICATION. 7 TO ADJUST ARTICLES 5 AND 6 OF VALE S For For Management BY-LAWS TO REFLECT THE CAPITAL INCREASE RESOLVED IN THE BOARD OF DIRECTORS MEETINGS HELD ON JULY 22, 2008 AND AUGUST 05, 2008. COMPANHIA VALE DO RIO DOCE Ticker: VALE Security ID: 204412209 Meeting Date: MAY 22, 2009 Meeting Type: Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPRECIATION OF THE MANAGEMENTS REPORT For For Management AND ANALYSIS, DISCUSSIONAND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDINGDECEMBER 31, 2008 2 PROPOSAL FOR THE DESTINATION OF PROFITS For Against Management OF THE SAID FISCAL YEARAND APPROVAL OF THE INVESTMENT BUDGET FOR VALE 3 APPOINTMENT OF THE MEMBERS OF THE BOARD For Against Management OF DIRECTORS 4 APPOINTMENT OF THE MEMBERS OF THE For Against Management FISCAL COUNCIL 5 ESTABLISHMENT OF THE REMUNERATION OF For For Management THE SENIOR MANAGEMENT ANDFISCAL COUNCIL MEMBERS 6 TO CHANGE THE LEGAL NAME OF THE COMPANY For For Management TO VALE S.A. , WITH THECONSEQUENT AMENDMENT OF ARTICLE 1 OF VALE S BY-LAWS INACCORDANCE WITH THE NEW GLOBAL BRAND UNIFICATION 7 TO ADJUST ARTICLE 5 OF VALE S BY-LAWS For For Management TO REFLECT THE CAPITALINCREASE RESOLVED IN THE BOARD OF DIRECTORS MEETINGS HELD ONJULY 22, 2, 2008 CONSORCIO ARA, S.A.B. DE C.V. Ticker: ARA* Security ID: P3084R106 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Fiscal Year Ended Dec. 31, 2008 2 Accept Tax Report on Adherance to For For Management Fiscal Obligations 3 Approve Allocation of Income For For Management 4 Elect Directors, Board Secretary and For For Management Deputy Board Secretary; Approve Their Discharge and Remuneration 5 Elect or Ratify Chairman of Audit For For Management Committee 6 Elect or Ratify Chairman of Corporate For For Management Practices Committee 7 Set Maximum Aggregate Nominal Amount of For For Management Share Repurchase Reserve 8 Present Report on the Policies of Share For For Management Repurchases 9 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting COSCO PACIFIC LIMITED Ticker: Security ID: G2442N104 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAY 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Li Jianhong as Director For For Management 3a2 Reelect Sun Yueyin as Director For For Management 3a3 Reelect Xu Minjie as Director For For Management 3a4 Reelect He Jiale as Director For Against Management 3a5 Reelect Wong Tin Yau, Kelvin as For For Management Director 3a6 Reelect Chow Kwong Fai, Edward as For For Management Director 3a7 Reelect Fan Hsu Lai Tai, Rita as For For Management Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares COTEMINAS Ticker: Security ID: P3164Y104 Meeting Date: APR 30, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Elect Directors For For Management 5 Amend Article 6 re: Executive Officer For For Management Board 6 Amend Article 14 to Shorten Director For For Management Terms from Three Years to One Year 7 Amend Article 16 to Substitute the For For Management Expression "the Market" for "Investors" 8 Amend Article 17 re: Executive Officer For For Management Board 9 Amend Article 18 to Reflect Changes For For Management Proposed for Article 17 10 Amend Article 19 to Reflect Changes For For Management Proposed for Article 17 DELTA ELECTRONICS (THAILAND) PUBLIC CO LTD Ticker: DELTA Security ID: Y20266154 Meeting Date: APR 3, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept 2008 Operating Results For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividend of THB 1.10 Per Share For For Management Elect Ng Kong Meng as Director For For Management Elect Hsieh, Heng-Hsien as Director For For Management Elect Liu, Heng-Yih as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Ernst & Young Office Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Amend Clause 9 of the Articles of For For Management Association Re: Share Buy Back 9 Amend Business Objectives and Amend For For Management Clause 3 of the Memorandum of Association 10 Other Business For Against Management DENWAY MOTORS LTD. (FORMERLY DENWAY INVESTMENT) Ticker: Security ID: Y2032Y106 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Zeng Qinghong as Director For For Management 3b Reelect Yang Dadong as Director For For Management 3c Reelect Yao Yiming as Director For For Management 3d Reelect Cheung Doi Shu as Director For For Management 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares DONGFANG ELECTRIC CORPORATION LTD Ticker: Security ID: Y20958107 Meeting Date: OCT 9, 2008 Meeting Type: Special Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Zhu Yuanchao as Director For For Shareholder DONGFANG ELECTRIC CORPORATION LTD Ticker: Security ID: Y20958107 Meeting Date: FEB 11, 2009 Meeting Type: Special Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Postponement of the Election of For For Management the Members of the New Session of the Board and the Supervisory Committee 2 Approve Post-Disaster Reconstruction of For For Management DST's Hanwang Production Base in Another Place 1 Amend Articles of Association For For Management DONGFANG ELECTRIC CORPORATION LTD Ticker: Security ID: Y20958107 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Approve Proposal for Distribution of For For Management Profits 4 Accept Annual Report of the Company For For Management 5a Elect Si Zefu as Non-Independent For For Shareholder Director 5b Elect Zhang Xiaolun as Non-Independent For For Shareholder Director 5c Elect Wen Shugang as Non-Independent For For Shareholder Director 5d Elect Huang Wei as Non-Independent For For Shareholder Director 5e Elect Zhu Yuanchao as Non-Independent For For Shareholder Director 5f Elect Zhang Jilie as Non-Independent For For Shareholder Director 5g Elect Chen Xiaoyue as Independent For For Management Non-Executive Director 5h Elect Li Yanmeng as Independent For For Management Non-Executive Director 5i Elect Zhao Chunjun as Independent For For Management Non-Executive Director 6a Elect Wen Bingyou as Supervisor For For Shareholder 6b Elect Wen Limin as Supervisor For For Shareholder 7 Determine Remuneration of Directors For For Management 8 Determine Remuneration of Supervisors For For Management 9 Allow Electronic Distribution of For For Management Corporate Communications 1 Amend Articles of Association For For Management 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DONGFANG ELECTRIC CORPORATION LTD Ticker: Security ID: Y20958107 Meeting Date: JUN 25, 2009 Meeting Type: Special Record Date: MAY 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Fulfillment of the Issue For For Management Criteria 2a Approve Class and Nominal Value of For For Management Shares to be Issued Under the Proposed Placing 2b Approve Manner of Issue Under the For For Management Proposed Placing 2c Approve Targets to Whom the Shares are For For Management to be Issued Under the Proposed Placing 2d Approve Lock-Up Periods Under the For For Management Proposed Placing 2e Approve Manner of Subscription Under For For Management the Proposed Placing 2f Approve Number of New A Shares to be For For Management Issued Under the Proposed Placing 2g Approve Price Determination Date and For For Management Issue Price Under the Proposed Placing 2h Approve Place of Listing Under the For For Management Proposed Placing 2i Approve Use of Proceeds Under the For For Management Proposed Placing 2j Approve Arrangement Relating to the For For Management Distributable Profits Accumulated But Not Declared 2k Approve Validity Period of the For For Management Authorization in Respect of the Proposed Placing 3 Approve DEC Subscription Agreement For For Management 4 Approve Issue Proposal For For Management 5 Authorize Board to Deal With Matters For For Management Relating to the Proposed Placing 6 Approve Feasibility Analysis Report For For Management 7 Approve CSRC Waiver For For Management 8 Approve Report on the Use of Previous For For Management Proceeds 9a Approve 2009 Purchase and Production For For Management Services Framework Agreement, the Related Continuing Connected Transactions and the Related Annual Caps 9b Approve 2009 Sales and Production For For Management Services Framework Agreement, the Related Continuing Connected Transactions and the Related Annual Caps 9c Approve 2009 Combined Ancillary For For Management Services Framework Agreement, the Related Continuing Connected Transactions and the Related Annual Caps 9d Approve 2009 Financial Services For Against Management Framework Agreement, the Related Continuing Connected Transactions and the Related Annual Caps 9e Approve 2009 Properties and Equipment For For Management Framework Lessee Agreement, the Related Continuing Connected Transactions and the Related Annual Caps DONGFANG ELECTRIC CORPORATION LTD Ticker: Security ID: Y20958107 Meeting Date: JUN 25, 2009 Meeting Type: Special Record Date: MAY 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Class and Nominal Value of For For Management Shares to be Issued Under the Proposed Placing 1b Approve Manner of Issue Under the For For Management Proposed Placing 1c Approve Targets to Whom the Shares are For For Management to be Issued Under the Proposed Placing 1d Approve Lock-Up Periods Under the For For Management Proposed Placing 1e Approve Manner of Subscription Under For For Management the Proposed Placing 1f Approve Number of New A Shares to be For For Management Issued Under the Proposed Placing 1g Approve Price Determination Date and For For Management Issue Price Under the Proposed Placing 1h Approve Place of Listing Under the For For Management Proposed Placing 1i Approve Use of Proceeds Under the For For Management Proposed Placing 1j Approve Arrangement Relating to the For For Management Distributable Profits Accumulated But Not Declared 1k Approve Validity Period of the For For Management Authorization in Respect of the Proposed Placing 2 Approve DEC Subscription Agreement For For Management ELETROBRAS, CENTRAIS ELETRICAS BRASILEIRAS S.A. Ticker: Security ID: P22854122 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 3 to Comply with Law For For Management 11,651/08 2 Authorize Capitalization of Reserves For For Management and Ratify Capitalization of Compulsory Loans, Amending Article 6 Accordingly 3 Amend Article 41 re: Voting During For For Management Shareholder Meetings ELETROBRAS, CENTRAIS ELETRICAS BRASILEIRAS S.A. Ticker: Security ID: P22854122 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Capital Budget for Upcoming For Did Not Vote Management Fiscal Year 3 Approve Allocation of Income and For Did Not Vote Management Dividends 4 Elect Directors For Did Not Vote Management 5 Elect Fiscal Council Members For Did Not Vote Management 6 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 7 Designate Newspapers to Publish Company For Did Not Vote Management Announcements EMBOTELLADORAS ARCA, S.A.B. DE C.V. Ticker: Security ID: P3699M104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report on Financial For For Management Statements and Statutory Reports for Fiscal Year 2008; Report of the External Auditors; Report of the Audit and Statutory Committee and Tax Report on Compliance to Fiscal Obligations 2 Approve Allocation of Income and For For Management Dividends of MXN 1 Per Share 3 Authorize Repurchase of Shares and Set For For Management Aggregate Maximum Amount 4 Elect Directors, Approve their For For Management Remuneration and Elect Secretaries 5 Approve Remuneration of Board Committee For For Management Members; Elect Chairman of the Audit and Social Practices Committee 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 7 Approve Minutes of Meeting For For Management EMBRAER, EMPRESA BRASILEIRA DE AERONAUTICA Ticker: ERJ Security ID: 29081M102 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members and For For Management Approve their Remuneration 5 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 6 Elect Fiscal Council Members and For For Management Approve their Remuneration FIRST FINANCIAL HOLDING CO. LTD. Ticker: Security ID: Y2518F100 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve 2008 Capitalization of For For Management Dividends 4 Elect Directors and Supervisors For For Management (Bundled) 5 Transact Other Business (Non-Voting) None None Management FIRSTRAND LIMITED Ticker: FSR Security ID: S5202Z131 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June30, 2008 2 Approve Final Dividend of ZAR 0.38 Per For For Management Share Reelect Patrick Maguire Gross as For For Management Director Reelect Aser Paul Nkuna as Director For For Management Reelect Khehla Cleopas Shubane as For For Management Director Elect Leon Crouse as Director Appointed For For Management During the Year Elect Amanda Tandiwe Nzimade as For For Management Director Appointed During the Year Elect Kgotso Buni Schoeman as Director For For Management Appointed During the Year 5 Approve Remuneration of Directors for For For Management Year Ended June 30, 2008 6 Approve Remuneration of Directors for For For Management Year Ending June 30, 2009 7 Reappoint PricewaterhouseCoopers as For For Management Auditors 8 Authorize Board to Fix Remuneration of For For Management the Auditors for Year Ended June 30, 9 Place Authorized But Unissued Shares For For Management under Control of Directors 10 Approve Issuance of Ordinary Shares For For Management without Preemptive Rights up to a Maximum of 5 Percent of Issued Capital 11 Approve Issuance of B Variable Rate For For Management Shares without Preemptive Rights up to a Maximum of 15 Percent of Issued Capital 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital GAMUDA BHD. Ticker: GAM Security ID: Y2679X106 Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Directors in For For Management the Amount of MYR 334,000 for the Financial Year Ended July 31, 2008 2 Elect Goon Heng Wah as Director For For Management 3 Elect Ir Ha Tiing Tai as Director For For Management 4 Elect Wong Chin Yen as Director For For Management 5 Elect Ir Talha bin Haji Mohd Hashim as For For Management Director 6 Elect Mohd Ramli bin Kushairi as For For Management Director 7 Elect Ir Kamarul Zaman bin Mohd Ali as For For Management Director 8 Elect Abdul Aziz bin Raja Salim as For For Management Director 9 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount up to 10 Percent of Issued Share Capital 11 Authorize Repurchase of up to 10 For For Management Percent of Issued Share Capital GAZPROM OAO Ticker: OGZRY Security ID: 368287207 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Annual Report Of The For For Management Company. 2 Approval Of The Annual Accounting For For Management Statements, Including The Profit And Loss Reports Of The Company. 3 Approval Of The Distribution Of Profit For For Management Of The Company Based On The Results Of 4 Regarding The Amount Of, Time For And For For Management Form Of Payment Of Dividends Based On The Results Of 2008. 5 Approval Of The External Auditor Of The For For Management Company. 6 Regarding The Remuneration Of Members For Against Management Of The Board Of Directors And Audit Commission Of The Company. Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Loan Agreements Approve Related-Party Transactions with For For Management OAO Sberbank Re: Loan Agreements Approve Related-Party Transactions with For For Management OAO VTB Bank Re: Loan Agreements Approve Related-Party Transactions with For For Management State Corporation Vnesheconombank Re: Loan Agreements Approve Related-Party Transactions with For For Management OAO Rosselkhozbank Re: Loan Agreements Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Loan Facility Agreements Approve Related-Party Transactions with For For Management OAO Sberbank Re: Loan Facility Agreements Approve Related-Party Transactions with For For Management ZAO Gazenergoprombank Re: Loan Facility Agreements Approve Related-Party Transactions with For For Management OAO VTB Bank Re: Loan Facility Agreements Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreements on Transfer of Credit Funds Approve Related-Party Transactions with For For Management OAO Sberbank Re: Agreements on Transfer of Credit Funds Approve Related-Party Transactions with For For Management ZAO Gazenergoprombank Re: Agreements on Transfer of Credit Funds Approve Related-Party Transactions with For For Management OAO VTB Bank Re: Agreements on Transfer of Credit Funds Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreements on Using Electronic Payments System Approve Related-Party Transactions with For For Management OAO Sberbank Re: Agreements on Using Electronic Payments System Approve Related-Party Transactions with For For Management ZAO Gazenergoprombank Re: Agreements on Using Electronic Payments System Approve Related-Party Transactions with For For Management OAO VTB Bank Re: Agreements on Using Electronic Payments System Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities Approve Related-Party Transactions with For For Management OAO Sberbank Re: Agreement on Guarantees to Tax Authorities Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities Approve Related-Party Transaction with For For Management Nord Stream AG Re: Gas Transportation Agreement Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreement in Favor of AK Uztransgaz for Gas Transportation Across Uzbekistan Approve Related-Party Transactions with For For Management OAO Beltransgaz Re: Agreement on Temporary Possession and Use of Facilities of Yamal-Europe Trunk Gas Pipeline Approve Related-Party Transactions with For For Management OAO Gazpromregiongaz Re: Agreement on Temporary Possession and Use of Property Complex of Gas Distribution System Approve Related-Party Transactions with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Temporary Possession and Use of Wells and Well Equipment Approve Related-Party Transactions with For For Management OAO Gazpromtrubinvest Re: Agreement on Temporary Possession and Use of Facilities Approve Related-Party Transactions with For For Management OAO Lazurnaya Re: Agreement on Temporary Possession and Use of Property of Lazurnaya Peak Hotel Complex Approve Related-Party Transactions with For For Management DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Approve Related-Party Transactions with For For Management OOO Gazpromtrans Re: Agreement on Temporary Possession and Use of Facilities of Surgutsky Condensate Stabilization Plant Approve Related-Party Transactions with For For Management OOO Gazpromtrans Re: Agreement on Temporary Possession and Use of Methanol Tank Cars Approve Related-Party Transactions with For For Management OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Preventative Clinic Facilities Approve Related-Party Transactions with For For Management OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Gas-Using Equipment Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-Residential Premises Approve Related-Party Transactions with For For Management OAO Salavatnefteorgsintez Re: Agreement on Temporary Possession and Use of Gas Pipeline Approve Related-Party Transactions with For For Management OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special Installation Approve Related-Party Transactions with For For Management OAO Gazprom Export Re: Agreement on Temporary Possession and Use of Special Installation Approve Related-Party Transactions with For For Management OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Special Installation Approve Related-Party Transactions with For For Management OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of ERP System Approve Related-Party Transactions with For For Management ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of ERP System Approve Related-Party Transactions with For For Management ZAO Gaztelecom Re: Agreement on Temporary Possession and Use of Communication Facilities Approve Related-Party Transactions with For For Management OOO TsentrCaspneftegaz Re: Agreement on Extension of Loans Approve Related-Party Transactions with For For Management OAO Gazprombank Re: Guarantee Agreements to Customs Authorities Approve Related-Party Transactions with For For Management OOO Mezhregiongaz Re: Agreement on Delivery of Gas Approve Related-Party Transactions with For For Management OOO Mezhregiongaz Re: Agreement on Sale of Gas Approve Related-Party Transactions with For For Management OOO Mezhregiongaz Re: Agreement on Accepting Gas Purchased from Independent Entities Approve Related-Party Transactions with For For Management OOO Gazprom Export Re: Agreement on Sale of Liquid Hydrocarbons Approve Related-Party Transactions OOO For For Management Mezhregiongaz Re: Agreement on Gas Storage Approve Related-Party Transactions with For For Management ZAO Northgas Re: Agreement on Delivery of Gas Approve Related-Party Transactions with For For Management OAO Severneftegazprom Re: Agreement on Delivery of Gas Approve Related-Party Transactions with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Delivery of Gas Approve Related-Party Transactions with For For Management OAO SIBUR Holding Re: Agreement on Delivery of Gas Approve Related-Party Transactions with For For Management OAO SIBUR Holding Re: Agreement on Purchase of Ethane Fraction Approve Related-Party Transactions with For For Management OAO SIBUR Holding Re: Agreement on Processing of Ethane Fraction Approve Related-Party Transactions with For For Management OAO SIBUR Holding Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OAO Tomskgazprom Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OO Mezhregiongaz Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OAO Gazprom Neft Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OAO NOVATEK Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Approve Related-Party Transactions with For For Management a/s Latvijas Gaze Re: Agreement on Purchase of Gas Approve Related-Party Transactions with For For Management AB Lietuvos Dujos Re: Agreement on Purchase of Gas Approve Related-Party Transactions with For For Management UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Approve Related-Party Transactions with For For Management MoldovaGaz SA Re: Agreement on Purchase of Gas Approve Related-Party Transactions with For For Management MoldovaGaz SA Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management KazRosGaz LLP Re: Agreement on Sale of Gas Approve Related-Party Transactions with For For Management KazRosGaz LLP Re: Agreement on Transportation of Gas Approve Related-Party Transactions with For For Management OAO Beltransgaz Re: Agreement on Purchase of Gas Approve Related-Party Transactions with For For Management OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Approve Related-Party Transactions with For For Management ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work Approve Related-Party Transactions with For For Management ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Approve Related-Party Transactions with For For Management OAO Gazprom Space Systems Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management ZAO Yamalgazinvest Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management ZAO Gazprom Invest Yug Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management OOO Gazpromtrans Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management ZAO Gaztelecom Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management ZAO Federal Research and Production Center NefteGazAeroCosmos Re: Agreement on Investment Projects Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Property Insurance Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Life and Individual Property Insurance Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Insurance of Gazprom's Employees Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Provision of Medical Services to Gazprom's Employees and Their Families Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Insurance of Employees of OAO Gazprom Avtopredpriyatie Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Insurance of Property of Third Persons Representing OAO Gazprom Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Insurance of Transportation Vehicles Approve Related-Party Transactions with For For Management OAO Sogaz Re: Agreement on Insurance to Board of Directors and Management Board Approve Related-Party Transactions Re: For For Management Agreeement on Arranging Stocktaking of Property Approve Related-Party Transactions with For For Management DOAO Tsentrenergogaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazavtomatika Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom GAZPROM OAO Ticker: OGZRY Security ID: 368287207 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 7.100 Approve Related-Party Transactions with For For Management OAO Gazprom Promgaz and OAO Gazavtomatika Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation 7.101 Approve Related-Party Transactions Re: For For Management Agreement on Using OAO Gazprom's Trademarks Elect Andrey Akimov as Director None Against Management Elect Aleksandr Ananenkov as Director For Against Management Elect Burckhard Bergmann as Director None Against Management Elect Farit Gazizullin as Director None Against Management Elect Vladimir Gusakov as Director None Against Management Elect Viktor Zubkov as Director None Against Management Elect Yelena Karpel as Director For Against Management Elect Aleksey Makarov as Director None Against Management Elect Aleksey Miller as Director For Against Management Elect Valery Musin as Director None For Management Elect Elvira Nabiullina as Director None Against Management Elect Viktor Nikolayev as Director None Against Management Elect Yury Petrov as Director None Against Management Elect Mikhail Sereda as Director For Against Management Elect Robert Foresman as Director None Against Management Elect Vladimir Fortov as Director None Against Management Elect Sergey Shmatko as Director None Against Management Elect Igor Yusufov as Director None Against Management Elect Dmitry Arkhipov as Member of For For Management Audit Commission Elect Vadim Bikulov as Member of Audit For For Management Commission Elect Rafael Ishutin as Member of Audit For For Management Commission Elect Andrey Kobzev as Member of Audit For For Management Commission Elect Nina Lobanova as Member of Audit For For Management Commission Elect Svetlana Mikhaylova as Member of For For Management Audit Commission Elect Yury Nosov as Member of Audit For Against Management Commission Elect Sergey Ozerov as Member of Audit For Against Management Commission Elect Mariya Tikhonova as Member of For Against Management Audit Commission Elect Olga Tulinova as Member of Audit For Against Management Commission Elect Yury Shubin as Member of Audit For Against Management Commission GAZPROM OAO Ticker: OGZRY Security ID: 368287207 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve The Annual Report Of Oao For For Management Gazprom For 2008 2 Approve The Annual Accounting For For Management Statements, Including The Profit and Loss Report Of The Company Based On The Results Of 2008 3 Approve The Distribution Of Profit Of For For Management The Company Based On The Results Of 4 Approve The Amount Of, Time For And For For Management Form Of Payment Of Annual Dividends On The Company's Shares That Have Been Proposed By The Board Of Directors Of The Company 5 Approve Closed Joint Stock Company For For Management PricewaterhouseCoopers Audit as The Company's External Auditor 6 Pay Remuneration To Members Of The For Against Management Board Of Directors And Audit Commission Of The Company In The Amounts Recommended By The Board Of Directors Of The Company 7 Approve Related-Party Transaction For For Management 8 Approve Related-Party Transaction For For Management 9 Approve Related-Party Transaction For For Management 10 Elect Arkhipov Dmitry Alexandrovich To For For Management The Audit Commission of OAO Gazprom 11 Elect Bikulov Vadim Kasymovich To The For For Management Audit Commission of OAO Gazprom 12 Elect Ishutin Rafael Vladimirovich To For For Management The Audit Commission of OAO Gazprom 13 Elect Kobzev Andrey Nikolaevich To The For For Management Audit Commission of OAO Gazprom 14 Elect Lobanova Nina Vladislavovna To For For Management The Audit Commission of OAO Gazprom 15 Elect Mikhailova Svetlana Sergeevna To For For Management The Audit Commission of OAO Gazprom 16 Elect Nosov Yury Stanislavovich To The For Against Management Audit Commission of OAO Gazprom 17 Elect Ozerov Sergey Mikhailovich To The For Against Management Audit Commission of OAO Gazprom 18 Elect Tikhonova Mariya Gennadievna To For Against Management The Audit Commission of OAO Gazprom 19 Elect Tulinova Olga Alexandrovna To The For Against Management Audit Commission of OAO Gazprom 20 Elect Shubin Yury Ivanovich To The For Against Management Audit Commission of OAO Gazprom GENTING BHD Ticker: GENT Security ID: Y26926116 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Dec. 31, 2008 2 Approve Final Dividend of MYR 0.04 Per For For Management Share for the Financial Year Ended Dec. 31, 2008 3 Approve Remuneration of Directors in For For Management the Amount of MYR 826,900 for the Financial Year Ended Dec. 31, 2008 4 Elect Lim Kok Thay as Director For Against Management 5 Elect Quah Chek Tin as Director For For Management 6 Elect Mohd Amin Bin Osman as Director For For Management 7 Elect Hashim Bin Nik Yusoff as Director For For Management 8 Elect Mohammed Hanif Bin Omar as For For Management Director 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Approve Exemption to Kien Huat Realty For For Management Sdn Bhd (KHR) and Persons Acting in Concert with KHR from the Obligation to Undertake Mandatory Offer on the Remaining Shares in the Company Not Already Held by Them After the Share Repurchase Program 13 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions GLOBAL BIO-CHEM TECHNOLOGY GROUP CO. LTD. Ticker: Security ID: G3919S105 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Liu Xiaoming as Director For For Management 3b Reelect Xu Zhouwen as Director For For Management 3c Reelect Wang Tieguang as Director For For Management 3d Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares GOLD FIELDS LIMITED Ticker: GFI Security ID: 38059T106 Meeting Date: NOV 12, 2008 Meeting Type: Annual Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June 30, 2008 2 Reelect DN Murray as Director For For Management 3 Reelect CI von Christerson as Director For For Management 4 Reelect GM Wilson as Director For For Management 5 Reelect AJ Wright as Director For For Management 6 Place Authorized But Unissued Ordinary For For Management Shares under Control of Directors 7 Place Authorized But Unissued For For Management Non-Convertible Redeemable Shares under Control of Directors 8 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 9 Award Non-Executive Directors with For For Management Share Rights in Accordance with The Gold Fields Limited 2005 Non-Executive Share Plan 10 Approve Increase in Directors' Fees For For Management 11 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital GRENDENE SA Ticker: GRND3 Security ID: P49516100 Meeting Date: APR 6, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 4 Authorize Capitalization of Reserves For Did Not Vote Management and Subsidies from the State of Ceara 5 Amend Articles to Reflect Changes in For Did Not Vote Management Capital 6 Update Zip Code of Company For Did Not Vote Management Headquarters, as Requested by Post Office 7 Amend Articles to Reflect Change in For Did Not Vote Management Address GRUMA S.A.B. DE C.V. Ticker: Security ID: P4948K121 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2008 in Accordance with Article 28 Section IV of Stock Market Law 2 Accept Report on Adherence to Fiscal For For Management Obligations in Accordance to Article 86 of Income Tax Law 3 Approve Allocation of Income For For Management 4 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve and Present Report of Operations with Treasury Shares for the Year Ended December 31, 2008 5 Elect Directors, Board Secretary, and For For Management Alternates; Approve Their Remuneration 6 Elect Chairs to Audit and Corporate For For Management Practices Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 8 Approve Minutes of Meeting For For Management GRUPO CONTINENTAL S.A.B. Ticker: CONTAL* Security ID: P3091R172 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting Accept Individual and Consolidated For For Management Financial Statements, Statutory Reports, and Board's Report for Fiscal Year Ended Dec. 31, 2008 Receive Opinion of the Board of For For Management Directors on the Report Presented by the CEO 3 Accept Reports of Audit and Corprorate For For Management Practices Committee 4 Ratify Agreements and Approve Actions For For Management of Directors for Fiscal Year Ended Dec. 31, 2008 5 Approve Allocation of Income and For For Management Dividends 6 Accept Report Re: Share Repurchase For For Management Program 7 Set Maximum Aggregate Amount for For For Management Repurchase of Shares 8 Receive Report on Fiscal Obligations For For Management 9 Elect Directors For For Management 10 Elect Chairman of the Audit and For For Management Corporate Practices Committee 11 Approve Remuneration of Directors For For Management 12 Approve Minutes of Meeting For For Management HANA FINANCIAL GROUP INC. Ticker: Security ID: Y29975102 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Appropriation of Income and For For Management Dividend of KRW 100 per Share 3 Amend Articles of Incorporation For Against Management regarding Preemptive Rights, Stock Option, Issuance of Convertible Bonds, Issuance of Bonds with Warrants, and Meeting Notice Elect One Inside Director and 10 For Against Management Outside Directors Elect Three Outside Directors as For For Management Members of Audit Committee Elect One Inside Director as Member of For Against Management Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HANWHA CHEMICAL CORP. Ticker: Security ID: Y3065K104 Meeting Date: MAR 20, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 350 per Common Share 2 Amend Articles of Incorporation For Against Management Regarding Preemptive Rights, Stock Options, Public Notice for Shareholder Meetings, Audit Committee, and Share Cancellation 3 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 4 Elect Two Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: AUG 5, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital from For For Management INR 1.5 Billion to INR 2 Billion Divided into 1.95 Billion Equity Shares of INR 1.00 Each and 25 Million Redeemable Cumulative Preference Shares of INR 2.00 Each 2 Amend Clause V of the Memorandum of For For Management Association to Reflect Increase in Capital 3 Amend Article 4(i)(a) of the Articles For For Management of Association to Reflect Increase in Capital HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management of 6 Percent and on Equity Shares of INR 1.85 Per Share 3 Reappoint S.S. Kothari as Director For For Management 4 Reappoint M.M. Bhagat as Director For For Management 5 Reappoint C.M. Maniar as Director For For Management 6 Approve Singhi & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Deployment of Unutilized Rights For For Management Issue Proceeds 8 Approve Revision in Remuneration of D. For For Management Bhattacharya, Managing Director HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: APR 2, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Utilization of Securities For For Management Premium Account Pursuant to the Scheme of Arrangement Involving Financial Restructuring of Hindalco Industries Ltd and Its Shareholders HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: APR 2, 2009 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Between For For Management Hindalco Industries Ltd and its Equity Shareholders HINDUSTAN PETROLEUM Ticker: HPCL Security ID: Y3224R123 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of 30 Percent Per For For Management Share 3 Reappoint P.K. Sinha as Director For For Management 4 Reappoint I.M. Pandey as Director For For Management 5 Reappoint S.R. Choudhury as Director For For Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Appoint B. Mukherjee as Director For For Management 8 Appoint L.N. Gupta as Director For For Management 9 Approve Increase in Borrowing Powers to For Against Management INR 200 Billion 10 Amend Clause 67 of the Articles of For Against Management Association Re: Borrowing Powers HINDUSTAN PETROLEUM Ticker: HPCL Security ID: Y3224R123 Meeting Date: MAY 19, 2009 Meeting Type: Special Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Object Clause of the Memorandum For For Management of Association 1 Approve Pledging of Assets for Debt For Against Management HON HAI PRECISION INDUSTRY CO. LTD. Ticker: Security ID: Y36861105 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2008 Financial Statements and For For Management Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of Dividends For For Management 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Amendment on the Procedures for For For Management Loans to Other Parties 6 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 7 Approve Rules and Procedures of For For Management Shareholder's General Meeting 8 Amend Articles of Association For For Management 9 Other Business For Against Management HUANENG POWER INTERNATIONAL INC. Ticker: Security ID: Y3744A105 Meeting Date: AUG 27, 2008 Meeting Type: Special Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Cao Peixi as Director For For Management 2 Elect Huang Jian as Director For For Management HUANENG POWER INTERNATIONAL INC. Ticker: Security ID: Y3744A105 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Proposal Regarding the For Against Management Issuance of Mid-term Financial Instruments 2 Approve Huaneng Group Framework For For Management Agreement 3 Approve Huaneng Finance Framework For Against Management Agreement HUANENG POWER INTERNATIONAL INC. Ticker: Security ID: Y3744A105 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Directors For For Management 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profit Distribution Plan For For Management 5 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Co. Ltd. as the PRC Auditors and PricewaterhouseCoopers as the International Auditors with a Total Remuneration of About RMB 20.0 Million 6 Approve Proposal Regarding the Transfer For For Management of the Interest in Tianjin Yangliuqing Co-Generation Limited Liability Company 7 Apporve Proposal Regarding the Transfer For For Management of the Interest in Huaneng Beijing Co-Generation Limited Liability Company 8 Amend Articles of Association For For Management 9 Approve Issuance of Short-Term For Against Management Debentures with a Principal Amount of Up to RMB 10 Billion HUANENG POWER INTERNATIONAL INC. Ticker: HNP Security ID: 443304100 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Directors For For Management 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profit Distribution Plan For For Management 5 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Co. Ltd. as the PRC Auditors and PricewaterhouseCoopers as the International Auditors with a Total Remuneration of About RMB 20.0 Million 6 Approve Proposal Regarding the Transfer For For Management of the Interest in Tianjin Yangliuqing Co-Generation Limited Liability Company 7 Apporve Proposal Regarding the Transfer For For Management of the Interest in Huaneng Beijing Co-Generation Limited Liability Company 8 Amend Articles of Association For For Management 9 Approve Issuance of Short-Term For Against Management Debentures with a Principal Amount of Up to RMB 10 Billion HYUNDAI MOTOR CO. Ticker: Security ID: Y38472109 Meeting Date: MAR 13, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 850 per Common Share 2 Elect Three Inside Directors and Two For For Management Outside Directors 3 Elect Two Outside Directors who will For For Management also Serve as Members of Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 5 Amend Articles of Incorporation For For Management regarding Business Objectives, Preemptive Rights, Stock Options, Public Notice for Shareholder Meetings and Audit Committee INDIA CEMENTS LTD. Ticker: ICEM Security ID: Y39167153 Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: AUG 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of 20 Percent Per For For Management Share 3 Reappoint R.K. Das as Director For For Management 4 Approve Brahmayya & Co. and P.S. For For Management Subramania Iyer & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Appoint A. Shah as Director For For Management 6 Appoint A. Sankarakrishnan as Director For For Management 7 Appoint N.R. Krishnan as Director For For Management 8 Appoint R. Gurunath as Director For For Management ISRAEL DISCOUNT BANK LTD. Ticker: DSCT Security ID: 465074201 Meeting Date: SEP 22, 2008 Meeting Type: Special Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend of NIS 0.26 Per Share For For Management ISRAEL DISCOUNT BANK LTD. Ticker: DSCT Security ID: 465074201 Meeting Date: SEP 22, 2008 Meeting Type: Special Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock to For For Management 1,850,000,000 Shares ISRAEL DISCOUNT BANK LTD. Ticker: DSCT Security ID: Meeting Date: OCT 29, 2008 Meeting Type: Annual Record Date: SEP 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Final Dividend For For Management Approve Ziv Haft as Auditors and For For Management Authorize Board to Fix Their Remuneration Receive Auditor Remuneration Report None None Management (Non-Voting) 4 Elect Ilan Birn as External Director For For Management 4a Indicate Whether You Are a Controlling None Against Management Shareholder Elect Ilan Ayish as Director For For Management Elect Aryeh Ovadiah as Director For For Management 6 Director Continuation (Non-Voting) None None Management ISRAEL DISCOUNT BANK LTD. Ticker: DSCT Security ID: Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Idit Losky as Director For For Management 1a Indicate If You Are a Controlling None Against Management Shareholder ISRAEL DISCOUNT BANK LTD. Ticker: Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: MAY 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Final Dividend For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 4 Elect Yoseph Zachnovar-Yitzhar as For For Management Director 5 Approve Director/Officer Liability and For For Management Indemnification Insurance JD GROUP LTD. Ticker: JDG Security ID: S40920118 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Financial Statements and For For Management Appropriation of Income and Dividends Reelect ME King as Director For For Management Reelect D Konar as Director For For Management Reelect ID Sussman as Director For For Management Reelect G Volkel as Director For For Management Elect VP Khanyile as Director as For For Management Appointed During the Year Elect GZ Steffens as Director as For For Management Appointed During the Year Elect ID Thompson as Director as For For Management Appointed During the Year 3 Place Authorized But Unissued Shares For For Management under Control of Directors Ratify Deloitte & Touche as the For For Management Auditing Firm and X Botha as the Individual Auditor Authorize Board to Fix Remuneration of For For Management the Auditors Approve Remuneration of Directors for For For Management the Past Year Approve Remuneration of Directors for For For Management the Forthcoming Year 6 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital JD GROUP LTD. Ticker: JDG Security ID: S40920118 Meeting Date: FEB 5, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the JD Group Share Appreciation For Against Management Rights Scheme 2 Place 25.6 Million Unissued Ordinary For Against Management Shares for the SAR Scheme under Control of Directors 3 Place 9.8 Million Unissued Ordinary For Against Management Shares under Control of Directors for the Purposes of Phasing Out the Exisitng JD Group Employee Share Incentive Scheme JET AIRWAYS INDIA LIMITED Ticker: JETIN Security ID: Y4440B116 Meeting Date: SEP 29, 2008 Meeting Type: Annual Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint S.G. Pitroda as Director For For Management 3 Reappoint J. Akhtar as Director For For Management 4 Reappoint S.K. Datta as Director For For Management 5 Reappoint A. Ghandour as Director For For Management 6 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Approve Reappointment and Remuneration For For Management of S.K. Datta, Executive Director 8 Approve Commission Remuneration for For For Management Non-Executive Directors JKX OIL & GAS PLC Ticker: JKX Security ID: G5140Z105 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Re-elect Lord Fraser of Carymyllie as For For Management Director 4 Re-elect Viscount Asquith as Director For Against Management 5 Elect Dipesh Shah as Director For For Management 6 Elect Michel-Marc Delcommune as For For Management Director 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorise the Board to Determine Their Remuneration 8 Approve Final Dividend of 2.6 Pence Per For For Management Share 9 Authorise Issue of Equity or For Against Management Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 5,219,053 and an Additional Amount Pursuant to a Rights Issue of up to GBP 5,219,053 10 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 25,000,000 to GBP 30,000,000 11 Authorise 15,657,160 Ordinary Shares For For Management for Market Purchase 12 Subject to the Passing of Resolution 9, For Against Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,565,716 13 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice KANGWON LAND INC. Ticker: Security ID: Y4581L105 Meeting Date: MAR 26, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 720 per Share 2 Amend Articles of Incorporation For Against Management Regarding Business Objectives, Sub-Committees and Other Legislative Changes 3 Elect Directors (Bundled) For Against Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KASIKORNBANK PCL Ticker: KBANK Security ID: Y4591R118 Meeting Date: APR 3, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Directors' Report For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income for Legal For For Management Reserves and Payment of Dividend of THB 2.00 Per Share Elect Somchai Bulsook as Director For For Management Elect Sujitpan Lamsam as Director For For Management Elect Khunying Suchada Kiranandana as For For Management Director Elect Abhijai Chandrasen as Director For For Management Elect Hiroshi Ota as Director For For Management 6 Elect Sobson Ketsuwan as New Director For For Management 7 Approve Remuneration of Directors For For Management 8 Approve KPMG Phoomchai Audit Ltd as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Amend Articles of Association Re: For For Management Transfer of Shares and Additional Provisions 10 Amend the Terms of the Debentures For For Management Approved at the AGM Held on April 8, 2005 Re: Increase in Total Issue Size from Not Exceeding $3 Billion to Not Exceeding THB 170 Billion 11 Approve Acquisition of 19.2 Million For For Management Shares in Muangthai Fortis Holding Co Ltd for a Total Consideration of Not More Than THB 7.24 Billion 12 Other Business For Against Management KB FINANCIAL GROUP INC Ticker: KOKBFG Security ID: Y46007103 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Amend Articles of Incorporation For For Management Regarding Preemptive Right, Stock Option, Public Notice for Shareholder Meeting, Duties of Audit Committee, Share Cancellation, and Quarterly Dividend 3 Elect Two Outside Directors For For Management 4 Elect Five Outside Directors who will For For Management Serve as Members of Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOOKMIN BANK Ticker: KOKBFG Security ID: Y4822W100 Meeting Date: AUG 25, 2008 Meeting Type: Special Record Date: JUL 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Stock Transfer Plan to For For Management Establish Financial Holding Company through Comprehensive Stock Transfer 2 Amend Articles Regarding Settlement For For Management Method for Outstanding Stock Options KOOKMIN BANK Ticker: KOKBFG Security ID: 50049M109 Meeting Date: AUG 25, 2008 Meeting Type: Special Record Date: JUL 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Stock Transfer Plan to For For Management Establish Financial Holding Company through Comprehensive Stock Transfer 2 Amend Articles Regarding Settlement For For Management Method for Outstanding Stock Options KOREA ELECTRIC POWER CORP. Ticker: Security ID: Y48406105 Meeting Date: AUG 20, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor Elect Ssang-su Kim as CEO of Company None For Management Elect Chang-gun Lim as CEO of Company None Did Not Vote Management Elect Kyu-suk Chung as CEO of Company None Did Not Vote Management KOREA ELECTRIC POWER CORP. Ticker: Security ID: Y48406105 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kang Seung-Cheol as Inside For For Management Director 2 Elect One Inside Director as Audit For Against Management Committee Member 3 Elect Two Outside Directors as Audit For For Management Committee Members 4 Approve Remuneration of Inside and For For Management Outside Directors 5 Approve Limit on Remuneration of For For Management Internal Auditors KOREA ELECTRIC POWER CORP. Ticker: Security ID: Y48406105 Meeting Date: FEB 12, 2009 Meeting Type: Special Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Four Inside Directors (Bundled) For For Management KOREA ELECTRIC POWER CORP. Ticker: Security ID: Y48406105 Meeting Date: MAR 20, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Amend Articles of Incorporation For Against Management regarding Business Objectives, Preemptive Rights, Public Offering, and Public Notice for Shareholder Meetings KRUNG THAI BANK PCL Ticker: KTB/F Security ID: Y49885208 Meeting Date: APR 17, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Director's Report None None Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividend of THB 0.59 Per Preferred Share and THB 0.44 Per Ordinary Share 5 Approve Adjustment of Dividend Payment For For Management Policy 6 Approve Remuneration of Directors For For Management Elect Sima Simananta as Director For For Management Elect Visut Montriwat as Director For For Management Elect Dusit Nontanakorn as Director For For Management Elect Jamlong Atikul as Director For For Management 8 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 9 Amend Articles of Association For For Management 10 Approve Acquisition of Shares in For For Management Krungthai Card PCL 11 Other Business For Against Management KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: KTC Security ID: 48268K101 Meeting Date: JAN 14, 2009 Meeting Type: Special Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management Regarding President Qualification Requirements 2 Elect Lee Suk-Chae as President For For Management 3 Elect Kang Si-Chin as Outside Director For For Management and as Audit Committee Member 4 Elect Song In-Man as Outside Director For For Management and as Audit Committee Member 5 Elect Park Joon as Outside Director and For For Management as Audit Committee Member 6 Approve Employment Contract with For For Management President KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: KTC Security ID: 48268K101 Meeting Date: MAR 6, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,120 per Share 2-1 Elect Lee Sang-Hoon as Inside Director For For Management 2-2 Elect Pyo Hyun-Myung as Inside Director For For Management 2-3 Elect Lee Choon-Ho as Outside Director For For Management 2-4 Elect Kim Eung-Han as Outside Director For For Management 2-5 Elect Huh Jeung-Soo as Outside Director For For Management 3 Elect Kim Eung-Han as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: KTCNF Security ID: Y49915104 Meeting Date: MAR 27, 2009 Meeting Type: Special Record Date: FEB 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement with KT For For Management Freetel Co., Ltd. 2 Amend Articles of Incorporation For For Management regarding Expansion of Business Objectives, Changes to Executives' Title, Board's Quorum Requirements, and Other Legislative Changes KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: KTC Security ID: 48268K101 Meeting Date: MAR 27, 2009 Meeting Type: Special Record Date: FEB 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement with KT For For Management Freetel Co., Ltd. 2 Amend Articles of Incorporation For For Management regarding Expansion of Business Objectives, Changes to Executives' Title, Board's Quorum Requirements, and Other Legislative Changes KUMHO TIRE CO. Ticker: Security ID: Y5044V101 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Disposition of Loss 2 Amend Articles of Incorporation For Against Management regarding Preemptive Rights, Convertible Bonds, and Meeting Notice 3 Elect Four Inside Directors and Two For Against Management Outside Directors 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 5 Amend Terms of Severance Payments to For Against Management Executives LOTTE SHOPPING CO. Ticker: Security ID: Y5346T119 Meeting Date: MAR 20, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,250 per Share Elect Yim Jong-In as Outside Director For For Management Elect Shin Kyuk-Ho as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LUKOIL OAO Ticker: LUKOY Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 50 per Share Elect Vagit Alekperov as Director None Against Management Elect Igor Belikov as Director None For Management Elect Viktor Blazheyev as Director None Against Management Elect Donald Evert Wallette as Director None Against Management Elect Valery Grayfer as Director None Against Management Elect German Gref as Director None Against Management Elect Igor Ivanov as Director None Against Management Elect Ravil Maganov as Director None Against Management Elect Richard Matzke as Director None Against Management Elect Sergey Mikhaylov as Director None For Management Elect Nikolay Tsvetkov as Director None Against Management Elect Aleksandr Shokhin as Director None For Management Elect Lyubov Ivanova as Member of Audit For For Management Commission Elect Pavel Kondratyev as Member of For For Management Audit Commission Elect Vladimir Nikitenko as Member of For For Management Audit Commission Approve Disbursement of Remuneration to For For Management Directors and Members of Audit Commission Approve Remuneration of Directors and For For Management Members of Audit Commission at Levels Approved at June 26, 2008, AGM 5 Ratify ZAO KPMG as Auditor For For Management 6 Amend Regulations on General Meetings For For Management 7 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations MAGYAR TELEKOM (FRM. MATAV RT) Ticker: Security ID: X5215H163 Meeting Date: APR 2, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report on For Did Not Vote Management Company's Operations in Fiscal 2008 2 Approve Consolidated Financial For Did Not Vote Management Statements and Annual Report 3 Approve Financial Statements and Annual For Did Not Vote Management Report 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Corporate Governance Report and For Did Not Vote Management Management Report 6 Approve Discharge of Directors For Did Not Vote Management Amend Articles of Association Re: For Did Not Vote Management Company Branches Amend Articles of Association Re: For Did Not Vote Management Shareholder Register Amend Articles of Association Re: Board For Did Not Vote Management of Directors Amend Articles of Association Re: For Did Not Vote Management Liability of Directors Amend Articles of Association Re: For Did Not Vote Management Liability of Members of Supervisory Board Amend Articles of Association Re: For Did Not Vote Management Company Auditor Elect Guido Kerkhoff as Member of Board For Did Not Vote Management of Directors Elect Steffen Roehn as Member of Board For Did Not Vote Management of Directors Elect Wolfgang Hetlinger as Member of For Did Not Vote Management Board of Directors Elect Mechthilde Maier as Member of For Did Not Vote Management Board of Directors Elect Eva Oz as Supervisory Board For Did Not Vote Management Member Elect Martin Meffert as Supervisory For Did Not Vote Management Board Member 10 Approve Terms of Officer Remuneration For Did Not Vote Management 11 Approve Auditors and Authorize Board to For Did Not Vote Management Fix Their Remuneration; Approve Deputy Auditor MAGYAR TELEKOM (FRM. MATAV RT) Ticker: Security ID: X5215H163 Meeting Date: JUN 29, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Information on Merger of None Did Not Vote Management T-Kabel Magyarorszag Kft and Dek-Vonal Kft into Magyar Telekom Nyrt. 2 Approve Written Report of Senior For Did Not Vote Management Officers 3 Approve Auditor's Report on Merger For Did Not Vote Management Approve Supervisory Board Report on For Did Not Vote Management Proposed Merger Approve Audit Committee Report on For Did Not Vote Management Proposed Merger 5 Approve Closing of Draft Balance Sheet For Did Not Vote Management and Draft Merger Inventory 6 Approve Amount of Assets Distributed to For Did Not Vote Management Persons Not Wishing to Remain Company's Shareholders after Merger 7 Identify Persons Not Wishing to Remain None Did Not Vote Management Company's Shareholders after Merger and Determine Quantity of Their Shares 8 Fix Number of Persons Not Wishing to For Did Not Vote Management Remain Company's Shareholders after Merger and Determine Quantity of Their Shares 9 Approve Company's Draft Balance Sheet For Did Not Vote Management and Draft Inventory After Possible Depature of Company's Shareholders Approve Merger For Did Not Vote Management Approve Merger Agreement For Did Not Vote Management Amend Articles of Association For Did Not Vote Management Amend Articles of Association For Did Not Vote Management Amend Articles of Association For Did Not Vote Management Amend Articles of Association For Did Not Vote Management Amend Articles of Association For Did Not Vote Management 12 Approve Articles of Association after For Did Not Vote Management Merger MAHANAGAR TELEPHONE NIGAM LTD Ticker: MHTNF Security ID: Y5401F111 Meeting Date: SEP 26, 2008 Meeting Type: Annual Record Date: SEP 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 3.00 For For Management Per Share and Approve Final Dividend of INR 1.00 Per Share 3a Reappoint S. Balasubramanian as For For Management Director 3b Reappoint J.S. Deepak as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 1 Appoint U. Sahajpal as Director For For Management MAHINDRA & MAHINDRA LTD Ticker: MM Security ID: Y54164135 Meeting Date: JUL 30, 2008 Meeting Type: Annual Record Date: JUL 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 11.50 Per Share For For Management 3 Reappoint A.G. Mahindra as Director For For Management 4 Reappoint A.K. Nanda as Director For For Management 5 Reappoint N.B. Godrej as Director For For Management 6 Reappoint M.M. Murugappan as Director For For Management 7 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration MAHINDRA & MAHINDRA LTD Ticker: MM Security ID: Y54164135 Meeting Date: OCT 29, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of For For Management Punjab Tractors Ltd with Mahindra and Mahindra Ltd MAHINDRA & MAHINDRA LTD Ticker: MM Security ID: Y54164135 Meeting Date: APR 4, 2009 Meeting Type: Special Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transfer of the Land Systems For For Management Business to a Subsidiary Company 2 Approve Transfer of the Naval Systems For For Management Business to a Subsidiary Company MALAYAN BANKING BHD. Ticker: Security ID: Y54671105 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Approve Final Dividend of MYR 0.20 Per For For Management Share Less 26 Percent Income Tax for the Financial Year Ended June 30, 2008 3 Elect Zaharuddin bin Megat Mohd Nor as For For Management Director 4 Elect Chua Hock Chin as Director For For Management 5 Elect Tamim Ansari bin Syed Mohamed as For For Management Director 6 Elect Aminuddin bin Md Desa as Director For For Management 7 Elect Abdul Wahid bin Omar as Director For For Management 8 Elect Mohamed Basir bin Ahmad as For For Management Director 9 Elect Mohd Hashir bin Haji Abdullah as For For Management Director 10 Elect Teh Soon Poh as Director For For Management 11 Approve Remuneration of Directors in For For Management the Amount of MYR 1.12 Million for the Financial Year Ended June 30, 2008 12 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital MALAYAN BANKING BHD. Ticker: Security ID: Y54671105 Meeting Date: MAR 23, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Renouncable Rights Issue of up For For Management to 2.21 Billion New Ordinary Shares of MYR 1.00 Each on the Basis of Nine Rights Share For Every 20 Existing Share Held MEDIAL SAUDE S.A Ticker: Security ID: P6499S106 Meeting Date: NOV 28, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Capital Increase Approved by the For Did Not Vote Management Board on July 31, 2008 Due to the Exercise of Stock Options, and Amend Article 5 Accordingly 2 Approve Acquisition Agreement between For Did Not Vote Management the Company, Delpho Empreendimentos e Participacoes Ltda, and E-Nova Odontologia Ltda 3 Appoint Deloitte Touche Tohmatsu to For Did Not Vote Management Appraise Proposed Acquisition 4 Approve Deloitte Touche Tohmatsu's For Did Not Vote Management Appraisal Report 5 Approve Acquisition of Delpho For Did Not Vote Management Empreendimentos e Participacoes Ltda, and E-Nova Odontologia Ltda 6 Amend Articles re: Executive Officer For Did Not Vote Management Board MEDIAL SAUDE S.A Ticker: Security ID: P6499S106 Meeting Date: APR 28, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Discuss 2008 Results For Did Not Vote Management 3 Elect Directors For Did Not Vote Management 4 Elect Fiscal Council Members For Did Not Vote Management 5 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 6 Amend Articles re: Executive Officer For Did Not Vote Management Board MEGA FINANCIAL HOLDING CO. LTD. (FRM CTB FINANCIAL HOLDING C Ticker: Security ID: Y59456106 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements 2 Approve 2008 Allocation of Income and For For Management Dividends Elect Rong Jou Wong, Representative of For For Management Ministry of Finance ROC with Shareholder ID No. 100001 Elect Kung-Si Shiu, Representative of For For Management Ministry of Finance ROC with Shareholder ID No. 100001 4 Amend Articles of Association For For Management 5 Approve Release of Restrictions on For For Management Competitive Activities of Directors 6 Transact Other Business (Non-Voting) None None Management METROPOLITAN BANK & TRUST COMPANY Ticker: Security ID: Y6028G136 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Notice and Quorum None None Management 3 Approve Minutes of Previous Annual For For Management Meeting of Stockholders Held on May 21, 4 Report to the Stockholders None None Management 5 Ratify Corporate Acts For For Management Elect Renato C. Valencia as a Director For For Management Elect Remedios L. Macalincag as a For For Management Director Elect Valentin A. Araneta as a Director For For Management Elect George S.K. Ty as a Director For For Management Elect Antonio S. Abacan, Jr. as a For For Management Director Elect Francisco C. Sebastian as a For For Management Director Elect Arthur Ty as a Director For For Management Elect Carlos A. Pedrosa as a Director For For Management Elect Edmund A. Go as a Director For For Management Elect Fabian S. Dee as a Director For For Management Elect Antonio V. Viray as a Director For For Management Elect Vy Tonne So as a Director For For Management 7 Other Matters For Against Management MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: DEC 26, 2008 Meeting Type: Special Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Approve Early For For Shareholder Termination of Powers of Board of Directors Shareholder Proposal: Elect Guerman None Against Shareholder Aliev as Director Shareholder Proposal: Elect Dmitry None Against Shareholder Afanasyev as Director Shareholder Proposal: Elect Sergey None Against Shareholder Batekhin as Director Shareholder Proposal: Elect Tye Burt None Against Shareholder as Director Shareholder Proposal: Elect Andrey None Against Shareholder Bugrov as Director Shareholder Proposal: Elect Alexander None Against Shareholder Bulygin as Director Shareholder Proposal: Elect Alexander None Against Shareholder Voloshin as Director Shareholder Proposal: Elect James None Against Shareholder Goodwin as Director Shareholder Proposal: Elect Guy De None Against Shareholder Selliers as Director Shareholder Proposal: Elect Luca None Against Shareholder Cordero di Motezemolo as Director Shareholder Proposal: Elect Andrey None Against Shareholder Klishas as Director Shareholder Proposal: Elect Valery None Against Shareholder Matvienko as Director Shareholder Proposal: Elect Brad Mills For For Shareholder as Director Shareholder Proposal: Elect Ardavan None Against Shareholder Farhad Moshiri as Director Shareholder Proposal: Elect Alexander None Against Shareholder Polevoy as Director Shareholder Proposal: Elect Mikhail None Against Shareholder Prokhorov as Director Shareholder Proposal: Elect Maxim Sokov None Against Shareholder as Director Shareholder Proposal: Elect Vladislav None Against Shareholder Soloviev as Director Shareholder Proposal: Elect Vladimir None Against Shareholder Strzhalkovsky as Director Shareholder Proposal: Elect Sergey None Against Shareholder Chemezov as Director Shareholder Proposal: Elect Anton None Against Shareholder Cherny as Director Shareholder Proposal: Elect Gerard For For Shareholder Holden as Director Shareholder Proposal: Elect Heinz None Against Shareholder Schimmelbusch as Director MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: JUN 30, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Omission of Dividends For For Management Elect Guerman Aliev as Director Against Against Management Elect Sergey Batekhin as Director Against Against Management Elect Andrey Bugrov as Director Against Against Management Elect Aleksandr Voloshin as Director Against Against Management Elect Andrey Klishas as Director Against Against Management Elect Valery Lukyanenko as Director Against Against Management Elect Aleksandr Polevoy as Director Against Against Management Elect Anton Cherny as Director Against Against Management Elect Brad Mills as Director For For Management Elect Gerard Holden as Director For For Management Elect Vasily Titov as Director Against Against Management Elect Vladimir Strzhalkovsky as Against Against Management Director Elect Dmitry Afansiev as Director Against Against Management Elect Anatoly Ballo as Director Against Against Management Elect Aleksadr Bulygin as Director Against Against Management Elect Artem Volynets as Director Against Against Management Elect Vadim Geraskin as Director Against Against Management Elect Maxim Goldman as Director Against Against Management Elect Dmitry Razumov as Director Against Against Management Elect Maksim Sokov as Director Against Against Management Elect Vladislav Soloviev as Director Against Against Management Elect Igor Komarov as Director Against Against Management Elect Ardavan Moshiri as Director Against Against Management Elect Natalia Gololobova as Member of For For Management Audit Commission Elect Aleksey Kargachov as Member of For For Management Audit Commission Elect Natalia Panphil as Member of For For Management Audit Commission Elect Dmitry Pershinkov as Member of For For Management Audit Commission Elect Tamara Sirotkina as Member of For For Management Audit Commission 7 Ratify Rosexpertiza LLC as Auditor For For Management 8 Approve New Edition of Charter For For Management 9 Approve New Edition of Regulations on For For Management Board of Directors 10 Approve Regulations on Management For For Management Approve Remuneration of Independent For Against Management Directors Approve Stock Option Plan for For Against Management Independent Directors 12 Approve Value of Assets Subject to For For Management Compensation of Expenses Agreements with Directors and Executives 13 Approve Related-Party Transactions Re: For For Management Compensation of Expenses Agreements with Directors and Executives 14 Approve Price of Liability Insurance For For Management for Directors and Executives 15 Approve Related-Party Transactions Re: For For Management Liability Insurance for Directors and Executives MOBILE TELESYSTEMS OJSC Ticker: MBT Security ID: 607409109 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve The Procedure For Conducting For For Management The Agm 2 Approve Mts Ojsc Annual Report; Annual For For Management Financial Statements Of Mts Ojsc, Including The Profit & Loss Statement Of Mts Ojsc; Distribution Of Profits And Losses Of Mts Ojsc Based On 2008 Fy Results Elect Anton Abugov as Director None Against Management Elect Aleksey Buyanov as Director None Against Management Elect Mohanbir Gyani as Director None For Management Elect Sergey Drozdov as Director None Against Management Elect Ron Sommer as Director None Against Management Elect Tatiana Yevtushenkova as Director None Against Management Elect Danial Crawford as Director None For Management Elect Paul Ostling as Director None For Management Elect Mikhail Shamolin as Director None Against Management Elect Vasily Platoshin as Member of For For Management Audit Commission Elect Artem Popov as Member of Audit For For Management Commission Elect Dmitry Frolov as Member of Audit For For Management Commission 5 Approve Mts Ojsc Auditor For For Management 6 Approve Mts Ojsc Charter As Amended And For For Management Restated 7 Approve The Rules And Regulations Of For For Management Mts Ojsc Board Of Directors As Amended And Restated 8 Approve The Rules And Regulations Of For For Management Mts Ojsc Management Board As Amended And Restated 9 Approve The Rules And Regulations Of For For Management Remunerations And Compensations Payable To Mts Ojsc Board Of Directors As Amended And Restated MTN GROUP LTD Ticker: Security ID: S8039R108 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 December 2008 2 Reelect RS Dabengwa as Director For For Management 3 Reelect AT Mikati as Director For For Management 4 Reelect MJN Njeke as Director For Against Management 5 Reelect J van Rooyen as Director For For Management 6 Approve Remuneration of Non-Executive For For Management Directors 7 Place Authorized but Unissued Shares For For Management under Control of Directors up to 10 Percent of Issued Capital 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital NAMPAK LTD. Ticker: NPK Security ID: S5326R114 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect RC Andersen as Director as For For Management Appointed During the Year 2 Elect PM Madi as Director as Appointed For For Management During the Year 3 Elect AB Marshsall as Director as For For Management Appointed During the Year 4 Reelect TN Jacobs as Director For For Management 5 Reelect MH Visser as Director For For Management 6 Approve Remuneration of Members of the For For Management Transformation and Sustainability Committee 7 Increase Fees Payable to Non-Executive For For Management Directors, Including Fees Payable to Committee Members 8 Approve Cash Distribution to For For Management Shareholders by Way of Reduction in Equity 9 Approve Issuance of Shares in Terms of For Against Management the Nampak Limited Performance Share Plan 10 Approve Issuance of Shares in Terms of For Against Management the Nampak Limited Share Appreciation Plan 11 Authorize Repurchase of Up to 20 For Against Management Percent of Issued Share Capital NAN YA PRINTED CIRCUIT BOARD CORP. Ticker: Security ID: Y6205K108 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends 4 Amend Articles of Association For For Management 5 Approve Amendment on the Procedures for For For Management Loans to Other Parties 6 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business (Non-Voting) None None Management NEDBANK GROUP LTD Ticker: NED Security ID: S5518R104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended December 31, 2008 2 Approve Interim Dividend of 310 Cents For For Management per Share and Final Dividend of a Number of the Company's Shares Reelect RJ Khoza as Director For For Management Reelect MA Enus-Brey as Director For For Management Reelect MM Katz as Director For For Management Reelect JB Magwaza as Director For For Management Reelect ME Mkwanazi as Director For For Management Reelect ML Ndlovu as Director For For Management Reelect GT Serobe as Director For For Management Ratify Appointment of A de VC For For Management Knott-Craig to the Board Ratify Appointment of NP Mnxasana to For For Management the Board 5 Approve Remuneration of Non-Executive For For Management Directors 6 Approve Remuneration of Executive For For Management Directors 7 Reappoint Deloitte & Touche and KPMG as For For Management Joint Auditors 8 Authorize Board to Fix Remuneration of For For Management the Joint Auditors 9 Place Authorized But Unissued Shares For Against Management under Control of Directors 10 Amend Share Option, Matched Share and For For Management Restricted Share Scheme Rules 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital NEDBANK GROUP LTD Ticker: Security ID: S5518R104 Meeting Date: JUN 5, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Place 12,855,359 Authorised But For For Management Unissued Ordinary Shares under Control of Directors for the Purposes of Company's Acquisition of Three Businesses From Old Mutual. NIEN HSING TEXTILE CO LTD Ticker: Security ID: Y6349B105 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2008 Financial Statements and For For Management Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Amend Articles of Incorporation For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 6 Approve Amendment on the Procedures for For For Management Loans to Other Parties Elect Chao Kuo Chen with ID No. 211 as For For Management a Director Elect Ron Chu Chen Representing Ron For For Management Yuan Investment Co. with Shareholder ID No. 14457 as a Director Elect Yi Fung Chen with ID No. 584 as a For For Management Director Elect Chao Yuan Chen with ID No. 585 as For For Management a Director Elect Tzu Pei Yang with ID No. 45 as a For For Management Director Elect Shih Kuen Hwang with ID No. 15 as For For Management a Director Elect Shu Hsuan Tsai with ID No. 10666 For For Management as a Director Elect Wei Hsiung Tsai with ID No. 12724 For For Management as a Director Elect Chia Hong Hung with ID No. 34488 For For Management as a Director Elect Jen Chou Chen with ID No. 31187 For For Management as a Director Elect Chia Liang Han with ID No. 38527 For For Management as a Director Elect Chu Chen Chen Representing Chu For For Management Chen Investment Co. with Shareholder ID No. 63257 as a Supervisor Elect Mao Cheng Lai with ID No. 38924 For For Management as a Supervisor Elect Yu Chueh Chen with ID No. 9 as a For For Management Supervisor 8 Approve Release of Restrictions on For For Management Competitive Activities of Directors NINE DRAGONS PAPER HOLDINGS LTD Ticker: Security ID: G65318100 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Cheung Yan as Director For For Management 3a2 Reelect Liu Ming Chung as Director For For Management 3a3 Reelect Zhang Cheng Fei as Director For For Management 3a4 Reelect Zhang Yuanfu as Director For For Management 3a5 Reelect Gao Jing as Director For Against Management 3a6 Reelect Lau Chun Shun as Director For For Management 3a7 Reelect Tam Wai Chu, Maria as Director For For Management 3a8 Reelect Chung Shui Ming, Timpson as For For Management Director 3a9 Reelect Cheng Chi Pang as Director For Against Management 3a10 Reelect Wang Hong Bo as Director For For Management 3b Approve Remuneration of Directors For For Management 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares NWS HOLDINGS LIMITED (FRMLY PACIFIC PORTS COMPANY LTD.) Ticker: Security ID: G66897110 Meeting Date: DEC 1, 2008 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Cheng Kar Shun, Henry as For For Management Director 3a2 Reelect Doo Wai Hoi, William as For For Management Director 3a3 Reelect Chan Kam Ling as Director For For Management 3a4 Reelect Wong Kwok Kin, Andrew as For Against Management Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditor and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares OIL & NATURAL GAS CORPORATION LTD. Ticker: Security ID: Y64606117 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 18.00 For For Management Per Share and Approve Final Dividend of INR 14.00 Per Share 3 Reappoint R.K. Pachauri as Director For For Management 4 Reappoint B.H. Dholakia as Director For For Management 5 Reappoint P.K. Choudhury as Director For For Management 6 Reappoint V.P. Singh as Director For For Management 7 Authorize Board to Fix Remuneration of For For Management Auditors 8 Appoint D.K. Sarraf as Director For For Management PETROCHINA COMPANY LIMITED Ticker: Security ID: Y6883Q104 Meeting Date: JUL 31, 2008 Meeting Type: Special Record Date: JUN 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Domestic Corporate For For Management Bonds in Principal Amount Not Exceeding RMB 60.0 Billion PETROCHINA COMPANY LIMITED Ticker: PTR Security ID: 71646E100 Meeting Date: JUL 31, 2008 Meeting Type: Special Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Domestic Corporate For For Management Bonds in Principal Amount Not Exceeding RMB 60.0 Billion PETROCHINA COMPANY LIMITED Ticker: Security ID: Y6883Q104 Meeting Date: OCT 21, 2008 Meeting Type: Special Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Comprehensive Agreement and For Against Management Revised Non-Exempt Annual Caps 2 Approve Supplemental Agreement to the For For Management CRMSC Products and Services Agreement and Related Annual Caps PETROCHINA COMPANY LIMITED Ticker: PTR Security ID: 71646E100 Meeting Date: OCT 21, 2008 Meeting Type: Special Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Comprehensive Agreement and For Against Management Revised Non-Exempt Annual Caps 2 Approve Supplemental Agreement to the For For Management CRMSC Products and Services Agreement and Related Annual Caps PETROCHINA COMPANY LIMITED Ticker: Security ID: Y6883Q104 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividends For For Management 5 Approve Distribution of Interim For For Management Dividends for the Year 2009 6 Reappoint PricewaterhouseCoopers, For For Management Certified Public Accountants, and PricewaterhouseCoopers Zhong Tian CPAs Co. Ltd., Certified Public Accountants, as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Approve Issuance of Debt Financing For For Management Instruments in the Aggregate Principal Amount of Up to RMB 100 Billion 9 Elect Wang Daocheng as Independent None For Shareholder Supervisor PETROCHINA COMPANY LIMITED Ticker: PTR Security ID: 71646E100 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividends For For Management 5 Approve Distribution of Interim For For Management Dividends for the Year 2009 6 Reappoint PriccewaterhouseCoopers, For For Management Certified Public Accountants and PricewaterhouseCoopers Zhong Tian CPAs Co. Ltd., as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Approve Issuance of Debt Financing For For Management Instruments in the Aggregate Principal Amount of Up to RMB 100 Billion 9 Elect Wang Daocheng as Independent None For Shareholder Supervisor PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: OCT 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of 17 de Maio For For Management Participacoes SA 2 Appoint Independent Firm to Appraise For For Management Proposed Absorption PETROLEO BRASILEIRO Ticker: PBR.A Security ID: 71654V101 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For Against Management 2 Elect Fiscal Council Members and For Against Management Alternates POSCO (FORMERLY POHANG IRON & STEEL) Ticker: Security ID: Y70750115 Meeting Date: FEB 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 7500 per Share 2 Amend Articles of Incorporation For For Management regarding Pre-Emptive Rights, Public Offerings, Meeting Notice, Election of Directors and Appointment of Audit Committee Members 3.1.1 Elect Yoo Jang-Hee as Outside Director For For Management 3.1.2 Elect Han Joon-Ho as Outside Director For For Management 3.1.3 Elect Lee Young-Sun as Outside Director For For Management 3.1.4 Elect Kim Byung-Ki as Outside Director For For Management 3.1.5 Elect Lee Chang-Hee as Outside Director For For Management Elect Lee Chang-Hee as Member of Audit For For Management Committee 3.3.1 Elect Chung Joon-Yang as CEO and Inside For For Management Director 3.3.2 Elect Lee Dong-Hee as Inside Director For For Management 3.3.3 Elect Hur Nam-Suk as Inside Director For For Management 3.3.4 Elect Chung Keel-Sou as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors PT GUDANG GARAM TBK (PT PERUSAHAAN ROKOK TJAP GUDANG GARAM ) Ticker: GGRM Security ID: Y7121F165 Meeting Date: JUN 20, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Financial Statements For For Management 3 Approve Payment of Dividend For For Management 4 Elect Directors and Commissioners For Against Management 5 Appoint Auditors For For Management PT KALBE FARMA TBK Ticker: KLBF Security ID: Y71287190 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Approve Financial Statements and For For Management Discharge of Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration PT TELEKOMUNIKASI INDONESIA TBK Ticker: TLKM Security ID: Y71474137 Meeting Date: SEP 19, 2008 Meeting Type: Special Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect a Commissioner to Fill in the For For Management Vacancy Caused by the Resignation of Anggito Abimanyu 2 Extend the Terms of Duty of Members of For For Management the Board of Commissioners Who were Elected in the EGM dated March 10, 2004 for a Period of Five Years, Until the Closing of the AGM in 2009 PT TELEKOMUNIKASI INDONESIA TBK Ticker: TLKM Security ID: Y71474137 Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: MAY 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and For For Management Commissioners' Report 2 Approve Financial Statements of the For For Management Company and Its Partnership and Community Development Program and Discharge of Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors For For Management 6 Approve Implementation of the Ministry For For Management Regulation No. 5/2008 Re: General Procurement of Goods and Services 7 Elect Commissioners For Against Management QUANTA COMPUTER INC. Ticker: Security ID: Y7174J106 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve Amendment on the Procedures for For For Management Loans to Other Parties and for Endorsement and Guarantee 6 Transact Other Business (Non-Voting) None None Management RELIANCE INDUSTRIES LTD. Ticker: Security ID: Y72596102 Meeting Date: APR 4, 2009 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation of For For Management Reliance Petroleum Ltd with Reliance Industries Ltd RENHE COMMERCIAL HOLDINGS COMPANY LTD. Ticker: Security ID: G75004104 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2 Approve Dividends For For Management 3a Reelect Mr. Zhang Dabin as Director For For Management 3b Reelect Mr. Wang Hongfang as Director For For Management 3c Reelect Mr. Wang Chunrong as Director For For Management 3d Reelect Mr. Wang Luding as Director For For Management 3e Reelect Mrs. Hawken Xui Li as Director For For Management 3f Reelect Mr. Chi Miao as Director For For Management 4 Approve Remuneration of Directors For For Management 5 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Share Repurchase Program For For Management 8 Authorize Reissuance of Repurchased For Against Management Shares RESORTS WORLD BHD Ticker: RNB Security ID: Y7368M113 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Dec. 31, 2008 2 Approve Final Dividend of MYR 0.04 Per For For Management Share for the Financial Year Ended Dec. 31, 2008 3 Approve Remuneration of Directors in For For Management the Amount of MYR 741,900 for the Financial Year Ended Dec. 31, 2008 4 Elect Clifford Francis Herbert as For For Management Director 5 Elect Quah Chek Tin as Director For For Management 6 Elect Mohammed Hanif bin Omar as For For Management Director 7 Elect Alwi Jantan as Director For For Management 8 Elect Sidek bin Hj Wan Abdul Rahman as For For Management Director 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 1 Change Company Name to Genting Malaysia For For Management Bhd. 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Approve Exemption to Genting Bhd and For For Management Persons Acting in Concert with Genting from the Obligation to Undertake Mandatory Offer on All Remaining Shares in the Company Not Already Held by Them After the Share Repurchase Program 13 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions RICHTER GEDEON RT Ticker: Security ID: X3124R133 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Use of Computerized Voting For Did Not Vote Management Machine for AGM 2 Approve Use of Sound Recording for For Did Not Vote Management Minute Preparation 3 Elect Chairman of Meeting and Other For Did Not Vote Management Meeting Officials 4 Approve Board of Directors Report on For Did Not Vote Management Company's Operations in Fiscal 2008 5 Receive Auditor's Report None Did Not Vote Management 6 Receive Supervisory Board Report, None Did Not Vote Management Including Audit Committee Report Approve Dividends of HUF 590 Per Share For Did Not Vote Management for Fiscal 2008 Approve Allocation of Remaining Net For Did Not Vote Management Income 8 Approve Annual Report and Financial For Did Not Vote Management Statements 9 Receive Consolidated Financial None Did Not Vote Management Statements and Board of Directors Report on Group's Operations in Fiscal 10 Receive Auditor's Report on None Did Not Vote Management Consolidated Report 11 Receive Supervisory Board Report, None Did Not Vote Management Including Audit Committee Report on Consolidated Report 12 Approve Consolidated Report For Did Not Vote Management 13 Accept Company's Corporate Governance For Did Not Vote Management Report 14 Authorize Share Repurchase Program For Did Not Vote Management Amend Articles of Association Re: For Did Not Vote Management Corporate Purpose Amend Articles of Association Re: For Did Not Vote Management Exercise of Employer's Rights over Company Employees Amend Articles of Association Re: For Did Not Vote Management Technical Amendments Regarding Terminology Used in Current Articles of Association Amend Articles of Association Re: For Did Not Vote Management Eliminate General Meeting Authority to Decide on Acceptance of Public Purchase Offers with Respect to Treasury Shares Amend Articles of Association Re: For Did Not Vote Management Voting Right Cap Amend Articles of Association Re: For Did Not Vote Management Eliminate General Meeting's Exclusive Authority to Decide on Measures to Be Taken in Order to Disturb Public Purchase Offers 16 Approve Consolidated Text of Articles For Did Not Vote Management of Association 17 Approve Remuneration of Members of For Did Not Vote Management Board of Directors Reelect Attila Chikan as Member of For Did Not Vote Management Supervisory Board Reelect Jozsef Eros as Member of For Did Not Vote Management Supervisory Board Reelect Janokine dr. Maria Balogh as For Did Not Vote Management Member of Supervisory Board Reelect Gabor Simon Kis as Member of For Did Not Vote Management Supervisory Board Reelect Andras Sugar S. as Member of For Did Not Vote Management Supervisory Board Reelect Gabor Toth as Member of For Did Not Vote Management Supervisory Board Reelect Jeno Fodor as Employee For Did Not Vote Management Representative on Company's Supervisory Board Elect Andras Balasko as Employee For Did Not Vote Management Representative on Company's Supervisory Board Reelect Attila Chikan, Jozsef Eros, and For Did Not Vote Management Janokine dr. Maria Balogh as Members of Audit Committee 20 Approve Remuneration of Supervisory For Did Not Vote Management Board Members 21 Approve Rules of Procedure of For Did Not Vote Management Supervisory Board 22 Ratify Deloitte Ltd. as Auditor For Did Not Vote Management 23 Approve Auditor's Remuneration For Did Not Vote Management 24 Transact Other Business For Did Not Vote Management SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: JUL 28, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For Did Not Vote Management 2 Elect Director For Did Not Vote Management SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBS Security ID: 20441A102 Meeting Date: JUL 28, 2008 Meeting Type: Special Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Elect Director For For Management SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: APR 13, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For Against Management SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: APR 29, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For Against Management 4 Approve Paid Leave for Executive For For Management Officers, in Accordance with Sao Paulo State Regulations SAMSUNG ELECTRONICS CO. LTD. Ticker: Security ID: Y74718100 Meeting Date: MAR 13, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 5,000 per Common Share Elect Three Outside Directors (Bundled) For For Management Elect Four Inside Directors (Bundled) For For Management Elect Two Members of Audit Committee For For Management (Bundled) 3 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors SANLAM LTD Ticker: SLM Security ID: S7302C137 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended Dec. 31, 2008 2 Ratify Ernst & Young Inc. as Auditors For For Management and in Particular MP Rapson Being the Individual Registered Auditor 3 Authorize the Audit Committee to Fix For For Management Remuneration of the Auditors Reelect Bernard Swanepoel as Director For For Management Reelect Anton Botha as Director For For Management Reelect Raisibe Morathi as Director For For Management Reelect Sipho Nkosi as Director For For Management Reelect Lazarus Zim as Director For For Management 5 Approve the Total Amount of Directors' For For Management Remuneration for the Financial Year Ended 31 December 2008. 6 Approve 5 Percent Increase in all the For For Management Inclusive Remuneration Package of the Chairman; Approve 10 Percent Increase in the Fess Paid to Members of the Board Committee 7 Amend Trust Deed of the Sanlam Share For For Management Incentive Trust and Each of the Deferred Share Plan, Performance Deferred Share Plan and Restricted Share Plan 8 Approve Issuance and Use of Treasury For For Management Shares to Meet Obligations Under the Sanlam Share Incentive Scheme Trust 1 Approve Cancellation of the 52,000,000 For For Management "A" Convertible Redeemable Non-Participating Preference Shares of the Demutualisation Trust 2 Subject to Special Resolution Number 1, For For Management Amend the Articles of Association of the Company to Reflect the New Authorised Share Capital 3 Subject to Special Resolution Number1, For For Management Amend the Articles of Association of the Company to Reflect the Cancellation of the Preference Shares of the Demutualisation Trust 4 Authorize a General Repurchase and For For Management Transfer of the Company's Shares by the Company or its Subsidiaries 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions SAPPI LTD Ticker: SPPRF Security ID: S73544108 Meeting Date: MAR 2, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor Reelect David Charles Brink as Director For For Management Reelect Meyer Feldberg as Director For For Management Reelect James Edward Healey as Director For For Management Reelect David Helmut Claus-Jurgen For For Management Mamsch as Director 2 Approve Decrease in Authorize Capital For For Management 3 Reappoint Deloitte and Touche as For For Management Auditors 4 Place 25 Million Authorized But For For Management Unissued Shares under Control of Directors 5 Approve Remuneration of Non-Executive For For Management Directors 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions SAPPI LTD. Ticker: SPPRF Security ID: S73544108 Meeting Date: NOV 3, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Certain Assets For For Management of M-real and Issue Shares in Connection with the Acquisition 2 Approve Increase in Authorized Share For For Management Capital 3 Place Authorized But Unissued Shares For For Management under Control of Directors 4 Waive Requirement for Mandatory Offer For For Management to All Shareholders SASOL LTD. Ticker: Security ID: Meeting Date: NOV 28, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June 30, 2008 Reelect LPA Davies as Director For For Management Reelect AM Mokaba as Director For For Management Reelect TH Nyasulu as Director For For Management Reelect KC Ramon as Director For For Management Reelect BP Connellan as Director For For Management Reelect MSV Gantsho as Director For For Management Reelect A Jain as Director For For Management Reelect JE Schrempp as Director For For Management 4 Reappoint KPMG, Inc. as Auditors For For Management 5 Amend Article160 of the Articles of For For Management Association Re: Approve Substitution of Rights, Privileges and Conditions Attached to the Sasol Preferred Ordinary Shares 6 Authorize Repurchase of 31.5 Million For For Management Ordinary Shares from Sasol Investment Company (Pty) Limited 7 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 8 Approve Remuneration of Non-Executive For For Management Directors for Year Ended June 30, 2009 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions SATYAM COMPUTER SERVICES LTD Ticker: SCS Security ID: Y7530Q141 Meeting Date: AUG 26, 2008 Meeting Type: Annual Record Date: AUG 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Balance Sheet For For Management 1b Accept Profit and Loss Account For For Management 1c Accept Auditors' Report For For Management 1d Accept Directors' Report For For Management 2 Approve Dividend of INR 3.50 Per Share For For Management 3 Reappoint M.R. Rao as Director For For Management 4 Reappoint V.K. Dham as Director For For Management 5 Approve Pricewaterhouse as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Reappointment and Remuneration For For Management of B. Ramalinga Raju, Executive Chairman 7 Approve Reappointment and Remuneration For For Management of B. Rama Raju, Managing Director 8 Approve Commission Remuneration of For For Management Non-Executive Directors SEVERSTAL CHEREPOVETS METAL FACTORY JSC Ticker: SVJTL Security ID: Meeting Date: DEC 26, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 7.17 For For Management per Ordinary Share for First Nine Months of 2008 SEVERSTAL CHEREPOVETS METAL FACTORY JSC Ticker: SVJTL Security ID: Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Alexey Mordashov as Director None Against Management Elect Mikhail Noskov as Director None Against Management Elect Sergey Kuznetsov as Director None Against Management Elect Anatoly Kruchinin as Director None Against Management Elect Gregory Mason as Director None Against Management Elect Christopher Clark as Director None For Management Elect Rolf Stomberg as Director None For Management Elect Martin Angle as Director None For Management Elect Roland Freeman as Director None For Management Elect Peter Kraljic as Director None For Management 2 Approve Annual Report and Financial For For Management Statements 3 Approve Allocation of Income and For For Management Omission of Dividends Elect Artem Voronchikhin as Member of For For Management Audit Commission Elect Roman Antonov as Member of Audit For For Management Commission Elect Irina Utyugova as Member of Audit For For Management Commission 5 Ratify Auditor For For Management 6 Amend New Edition of Charter For For Management SHANGHAI INDUSTRIAL HOLDINGS LTD Ticker: Security ID: Y7683K107 Meeting Date: SEP 8, 2008 Meeting Type: Special Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Good Cheer For For Management Sale Share and the Good Cheer Sale Loans for a Consideration of HK$1.35 Billion 2 Approve Acquisition of the Hu-Hang Sale For For Management Share and the Hu-Hang Sale Loan for a Consideration of HK$4.2 Billion SHINHAN FINANCIAL GROUP CO. LTD. Ticker: Security ID: Y7749X101 Meeting Date: MAR 17, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 0 for Common Stock and Total of KRW 245 Billion for Preferred Stock 2 Amend Articles of Incorporation For Against Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Approve Stock Option Grants For For Management Elect Lee Baek-Soon as Inside Director For For Management Elect Go Boo-In as Outside Director For For Management Elect Kim Young-Woo as Outside Director For For Management Elect Kim Yo-Koo as Outside Director For For Management Elect Ryoo Shee-Yul as Outside Director For For Management Elect Yun Ke-Sup as Outside Director For For Management Elect Lee Jung-Il as Outside Director For For Management Elect Chun Sung-Bin as Outside Director For For Management Elect Jeong Kap-Young as Outside For For Management Director Elect Chung Haeng-Nam as Outside For For Management Director Elect Cho Bong-Youn as Outside Director For For Management Elect Choi Young-Seok as Outside For For Management Director Elect Philippe Reynieix as Outside For For Management Director Elect Kim Young-Woo as Outside Director For For Management who will also serve as Member of Audit Committee Elect Chun Sung-Bin as Outside Director For For Management who will also serve as Member of Audit Committee Elect Jeong Kap-Young as Outside For For Management Director who will also serve as Member of Audit Committee Elect Cho Bong-Youn as Outside Director For For Management who will also serve as Member of Audit Committee SIAM CEMENT PUBLIC CO. LTD., THE Ticker: SCC Security ID: Y7866P147 Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2008 Annual Report For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income For For Management Elect Snoh Unakul as Director For For Management Elect Panas Simasathien as Director For For Management Elect Arsa Sarasin as Director For For Management Elect Chumpol NaLamlieng as Director For For Management 6 Approve KPMG Phoomchai Audit as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve the Indemnification of For For Management Directors 8 Approve Remuneration of Directors and For For Management Sub-Committees SIME DARBY BHD. Ticker: Security ID: Y7962G108 Meeting Date: NOV 12, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Approve Final Dividend of MYR 0.34 Per For For Management Share Less Malaysian Income at 25 Percent and Special Dividends of MYR 0.04 Per Share Less Malaysian Income at 25 Percent and MYR 0.06 Per Share Malaysian Tax Exempt for the Financial Year Ended June 30, 2008 3 Approve Remuneration of Non-Executive For For Management Directors in the Amount of MYR 3 Million for the Financial Year Ended June 30, 2008 4 Elect Musa Hitam as Director For For Management 5 Elect Ahmad Sarji Abdul Hamid as For For Management Director 6 Elect Arifin Mohamad Siregar as For For Management Director 7 Elect Mohamed Sulaiman as Director For For Management 8 Elect Mohd Zahid Mohd Noordin as For For Management Director 9 Elect Ahmad Tajuddin Ali as Director For For Management 10 Elect Sheng Len Tao as Director For For Management 11 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 12 Amend Articles of Association Re: Board For For Management Size 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 14 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 15 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions SINOPAC FINANCIAL HOLDINGS CO. LTD. Ticker: Security ID: Y8009U100 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements and Statutory Reports 2 Approve 2008 Compensation of the For For Management Accumulated Losses of the Company 3 Approve Release of Restrictions on For For Management Competitive Activities of Directors 4 Amend Articles of Association For For Management 5 Elect Chao-Cheng Mai with ID No. For For Management J100030221 as Independent Director SINOPEC SHANGHAI PETROCHEMICAL CO. (FORMERLY SHANGHAI PETROCHEMICAL CO LTD) Ticker: SINDF Security ID: Y80373106 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: MAY 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2008 Report of the Directors For For Management 2 Accept 2008 Report of the Supervisory For For Management Committee 3 Accept 2008 Financial Statements For For Management 4 Approve 2008 Profit Distribution Plan For For Management 5 Approve 2009 Financial Budget For For Management 6 Reappoint KPMG Huazhen and KPMG as For For Management Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Amend Articles of Association For For Management SINOTRANS LTD. Ticker: Security ID: Y6145J104 Meeting Date: APR 30, 2009 Meeting Type: Special Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party 2 Elect Jiang Jian as Supervisor For For Management SINOTRANS LTD. Ticker: Security ID: Y6145J104 Meeting Date: APR 30, 2009 Meeting Type: Special Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Continuing Connected For For Management Transactions and Related Annual Caps SINOTRANS LTD. Ticker: Security ID: Y6145J104 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Auditors' Report 4 Approve Profit Distribution Proposal For For Management and Final Dividend for the Year Ended Dec. 31, 2008 5 Authorize Board to Decide on Matters For For Management Relating to the Declaration, Payment, and Recommendation of Interm or Special Dividends for the Year 2009 6a Reelect Zhao Huxiang as Executive For For Management Director 6b Reelect Li Jianzhang as Executive For Against Management Director 6c Reelect Liu Jinghua as Non-Executive For Against Management Director 6d Reelect Jerry Hsu as Non-Executive For For Management Director 7 Authorize Board to Determine the For For Management Remuneration of Directors 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Authorize Repurchase of H Shares of Up For For Management to 10 Percent of Issued H Share Capital SINOTRANS LTD. Ticker: Security ID: Y6145J104 Meeting Date: JUN 11, 2009 Meeting Type: Special Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 For For Management Percent of Issued H Share Capital SINOTRANS LTD. Ticker: Security ID: Y6145J104 Meeting Date: JUN 11, 2009 Meeting Type: Special Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Related Caps SK TELECOM CO. Ticker: SKM Security ID: 78440P108 Meeting Date: MAR 13, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 8,400 per Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Amend Terms of Severance Payments to For For Management Executives Elect Inside Director Chey Jae Won For For Management Elect Inside Director Jung Man Won For For Management Elect Lim Hyun-Chin as Outside Director For For Management Elect Lim Hyun-Chin as Member of Audit For For Management Committee STATE BANK OF INDIA Ticker: Security ID: Y8161Z129 Meeting Date: JAN 12, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect R. Maheshwari as Director For Against Management 2 Elect D. Sundaram as Director For Did Not Vote Management 3 Elect U.N. Kapur as Director For Did Not Vote Management STATE BANK OF INDIA Ticker: Security ID: Y8161Z129 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports STEEL AUTHORITY INDIA Ticker: SAIL Security ID: Y8166R114 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: AUG 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint V. Shyamsundar as Director For For Management 3 Reappoint B.N. Singh as Director For For Management 4 Reappoint V.K. Srivastava as Director For For Management 5 Reappoint G. Ojha as Director For For Management 6 Reappoint S. Ghosh as Director For For Management 7 Reappoint M.Y. Khan as Director For For Management 8 Authorize Board to Fix Remuneration of For For Management Auditors 9 Approve Dividend of 37 Percent Per For For Management Share 10 Appoint V.K. Gulhati as Director For For Management 11 Appoint S.P. Rao as Director For For Management 12 Approve Amalgamation of Bharat For For Management Refractories Ltd with Steel Authority of India Ltd STEINHOFF INTERNATIONAL HOLDINGS LTD Ticker: SHF Security ID: S81589103 Meeting Date: DEC 1, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June 30, 2008 2 Reappoint Deloitte and Touche as For For Management Auditors 3 Approve Remuneration of Directors for For For Management Year Ending June 30, 2009 Reelect DE Ackerman as Director For For Management Reelect JF Mouton as Director For For Management Reelect FJ Nel as Director For For Management Reelect BE Steinhoff as Director For For Management Reelect DM van der Merwe as Director For For Management 5 Approve the Black Economic Empowerment For For Management Owneship Initiative 6 Approve Financial Assistance to For For Management Steinhoff International Holdings Ltd. Under the Terms of the Black Economic Empowerment Owneship Initiative 7 Approve Issuance of up to 40 Million For For Management Ordinary Shares without Preemptive Rights Under the Terms of the Black Economic Empowerment Owneship Initiative 8 Place Authorized But Unissued Shares For For Management under Control of Directors 9 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 15 Percent of Issued Capital 10 Place 18.5 Million Ordinary Unissued For Against Management Shares under Control of Directors to Serve the Steinhoff International Incentive Schemes and the Unitrans Limited Share Incentive Scheme 11 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 12 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 13 Approve creation and issue of For For Management convertible debentures STERLITE INDUSTRIES (INDIA) LTD. Ticker: Security ID: Y8169X209 Meeting Date: AUG 22, 2008 Meeting Type: Annual Record Date: AUG 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reappoint A. Agarwal as Director For For Management 4 Reappoint D. Agarwal as Director For For Management 5 Approve Chaturvedi & Shah and Deloitte, For For Management Haskin & Sells as Auditors and Authorize Board to Fix Their Remuneration 6 Appoint K.K. Kaura as Director For For Management 7 Approve Reappointment and Remuneration For For Management of K.K. Kaura, Managing Director & Chief Executive Officer 8 Appoint N. Agarwal as Director For For Management 9 Approve Reappointment and Remuneration For For Management of N. Agarwal, Executive Vice-Chairman TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSMWF Security ID: Y84629107 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Approve to Amend the Company's Internal For For Management Policies Approve Amendment on the Procedures for For For Management Loans to Other Parties Approve Amendment on the Procedures for For For Management Endorsement and Guarantee Elect Morris Chang, ID No. 4515 as For For Management Director Elect F.C. Tseng, ID No. 104 as For For Management Director Elect Rick Tsai, ID No. 7252 as For For Management Director Elect Tain-Jy Chen (Representative of For For Management National Development Fund, Executive Yuan), ID No. 1 as Director Elect Peter Leahy Bonfield, ID No. For For Management 093180657 as Independent Director Elect Stan Shih, ID No. 534770 as For For Management Independent Director Elect Carleton Sneed Fiorina, ID No. For For Management 438012153 as Independent Director Elect Thomas J. Engibous, ID No. For For Management 135021464 as Independent Director 6 Transact Other Business (Non-Voting) None None Management TATA CONSULTANCY SERVICES LTD. Ticker: TCS Security ID: Y85279100 Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: JUN 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends on Equity For For Management Shares and Approve Final Dividend on Equity Shares of INR 5.00 Per Share 3 Approve Dividend on Redeemable For For Management Preference Share of INR 0.07 Per Share 4 Reappoint R.N. Tata as Director For For Management 5 Reappoint V. Thyagarajan as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors in Place of Retiring Auditors, S.B. Billimoria, and Authorize Board to Fix Their Remuneration 7 Appoint N. Chandrasekaran as Additional For For Management Director 8 Appoint S. Mahalingam as Additional For For Management Director 9 Appoint P. Vandrevala as Additional For For Management Director 10 Approve Appointment and Remuneration of For For Management N. Chandrasekaran, Executive Director and COO 11 Approve Appointment and Remuneration of For For Management S. Mahalingam, Executive Director and CFO 12 Approve Appointment and Remuneration of For For Management P. Vandrevala, Executive Director 13 Approve Appointment and Remuneration of For For Management S. Padmanabhan, Executive Director 14 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration TATA CONSULTANCY SERVICES LTD. Ticker: TCS Security ID: Y85279100 Meeting Date: JUN 12, 2009 Meeting Type: Special Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Share For For Management Capital to INR 3.25 Billion Divided into 2.25 Billion Equity Shares of INR 1.00 Each and 1 Billion Redeemable Preference Shares of INR 1.00 Each by the Creation of 1.05 Billion Equity Shares of INR 1.00 Each 2 Amend Article 3 of the Articles of For For Management Association to Reflect Increase in Authorized Share Capital 3 Authorize Capitalization of up to INR For For Management 979 Million from the Securities Premium Account for Bonus Issue in the Proportion of One New Equity Share for Every One Equity Share Held TATA CONSULTANCY SERVICES LTD. Ticker: Security ID: Y85279100 Meeting Date: JUN 30, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends of INR 9.00 For For Management Per Share and Approve Final Dividend of INR 5.00 Per Share 3 Approve Dividend of INR 0.70 Per For For Management Redeemable Preference Share 4 Reappoint C.M. Christensen as Director For For Management 5 Reappoint A. Mehta as Director For For Management 6 Approve Vacancy on the Board of For For Management Directors Resulting from the Retirement of N. Chandra 7 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Reappointment and Remuneration For For Management of S. Ramadorai, CEO and Managing Director 9 Approve Commission Remuneration for For For Management Non-Executive Directors 10 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration TATA MOTORS LTD. Ticker: TTMT Security ID: Y85740143 Meeting Date: JUL 9, 2008 Meeting Type: Special Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital from For Against Management INR 4.5 Billion to INR 39 Billion by Creation of 250 Million Ordinary Shares of INR 10 Each, 200 Million 'A' Ordinary Shares of INR 10 Each, and 300 Million Convertible Cumulative Preference Shares of INR 100 Each 2 Amend Articles of Association Re: Terms For Against Management of 'A' Ordinary Shares and Convertible Cumulative Preference Shares 3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of $1 Billion 4 Approve Increase in Borrowing Powers to For Against Management INR 200 Billion 5 Approve Pledging of Assets for Debt For Against Management TATA MOTORS LTD. Ticker: TTMT Security ID: Y85740143 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 15.00 Per Share For For Management 3 Reappoint R.N. Tata as Director For For Management 4 Reappoint R. Gopalakrishnan as Director For For Management 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Appoint R.A. Mashelkar as Director For For Management 7 Approve Commission Remuneration of For For Management Non-Executive Directors 8 Approve Increase in Remuneration of R. For For Management Kant, Managing Director TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: X6669J101 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman For Did Not Vote Management 3 Acknowledge Proper Convening of Meeting None Did Not Vote Management 4 Approve Agenda of Meeting For Did Not Vote Management 5 Elect Members of Vote Counting For Did Not Vote Management Commission Receive Financial Statements and None Did Not Vote Management Management Board Report on Company Operations in Fiscal 2008 Receive Management Board Proposal None Did Not Vote Management Regarding Allocation of Company's 2008 Income, Including Dividend Payout Receive Supervisory Board Report on None Did Not Vote Management Management Board Report on Company's Operations in Fiscal 2008, Financial Statements, and Management Board Proposal Regarding Allocation of Company's 2008 Income Receive Consolidated Financial None Did Not Vote Management Statements and Management Board Report on Group's Operations in Fiscal 2008 Receive Supervisory Board Report on None Did Not Vote Management Management Board Report on Group's Operations in Fiscal 2008 and Consolidated Financial Statements Receive Supervisory Board's Evaluation None Did Not Vote Management of Company's Standing in Fiscal 2008 and Report on Supervisory Board's Activities in Fiscal 2008 Approve Management Board Report on For Did Not Vote Management Company's Operations in Fiscal 2008 Approve Financial Statements For Did Not Vote Management Approve Allocation of Income and For Did Not Vote Management Dividends Approve Management Board Report on For Did Not Vote Management Group's Operations in Fiscal 2008 Approve Consolidated Financial For Did Not Vote Management Statements Approve Discharge of Management and For Did Not Vote Management Supervisory Boards Amend Statute Re: Corporate Purpose and For Did Not Vote Management Editorial Changes Approve Uniform Text of Statute For Did Not Vote Management 9 Approve Changes in Composition of For Did Not Vote Management Supervisory Board 10 Close Meeting None Did Not Vote Management TELEMIG CELULAR S.A. Ticker: Security ID: P9036N465 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members TELKOM SA Ticker: TKG Security ID: S84197102 Meeting Date: AUG 8, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 1.1.1.47, 21.1, and For For Management 21.4.2 of Association (Non-Routine) 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions TELKOM SA Ticker: TKG Security ID: S84197102 Meeting Date: SEP 15, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended March 31, 2008 Reelect PG Joubert as Director For For Management Reelect B du Plessis as Director For For Management 3 Reappoint Ernst and Young as Auditors For For Management 4 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital TELKOM SA Ticker: TKG Security ID: S84197102 Meeting Date: MAR 26, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association Re: For For Management Foreign Members 2 Approve Distribution in Specie to For For Management Shareholders Pro Rata to Their Respective Holdings of Shares in the Company on the Record Date for the Distribution 1 Approve Sale of 15 Percent of the For For Management Entire Issued Ordinary Share Capital of Vodacom Group (Propriety) Ltd to Vodafone Holdings (SA) (Propriety) Ltd 2 Approve Special Dividend of ZAR 19.00 For For Management Per Ordinary Share 3 Authorize Board to Ratify and Execute For For Management Approved Special Resolutions 1 and 2 and Ordinary Resolutions 1 and 2 4 Amend Telkom Conditional Share Plan For For Management 5 Authorize Board to Ratify and Execute For For Management Approved Ordinary Resolution 4 TENAGA NASIONAL Ticker: Security ID: Y85859109 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Aug. 31, 2008 2 Approve Final Gross Dividend of MYR For Against Management 0.10 Per Share Less Income Tax of 25 Percent for the Financial Year Ended Aug. 31, 2008 3 Approve Remuneration of Directors in For For Management the Amount of MYR 628,838 for the Financial Year Ended Aug. 31, 2008 4 Elect Leo Moggie as Director For For Management 5 Elect Hari Narayanan a/l Govindasamy as For For Management Director 6 Elect Zainal Abidin bin Putih as For For Management Director 7 Elect Siti Norma binti Yaakob as For For Management Director 8 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Shares Pursuant to For Against Management the Employees' Share Option Scheme II 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph (Yosi) Nitzani as External For For Management Director TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAY 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management Elect Phillip Frost as Director For For Management Elect Roger Abravanel as Director For For Management Elect Elon Kohlberg as Director For For Management Elect Yitzhak Peterburg as Director For For Management Elect Erez Vigodman as Director For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration TEXWINCA HOLDINGS LIMITED Ticker: Security ID: G8770Z106 Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: AUG 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Poon Bun Chak as Director For For Management 3a2 Elect Poon Kai Chak as Director For Against Management 3a3 Elect Poon Kei Chak as Director For For Management 3a4 Elect Poon Kwan Chak as Director For For Management 3a5 Elect Ting Kit Chung as Director For For Management 3a6 Elect Au Son Yiu as Director For For Management 3a7 Elect Cheng Shu Wing as Director For For Management 3a8 Elect Wong Tze Kin, David as Director For For Management 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares THAI AIRWAYS INTERNATIONAL PCL Ticker: THAI Security ID: Y8615C114 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Chairman's Report None None Management 2 Approve Minutes of Previous AGM For For Management 3 Accept 2008 Operations Results Report For For Management 4 Accept Financial Statements For For Management 5 Approve Omission of Dividend For For Management 6 Approve Remuneration of Directors For For Management 7 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Elect S. Tansitpong, S. Kawatkul, C. For Against Management Angkasuwan, A. Bhoocha-oom, S. Sukvimol, A. Noparumpa, A. Kittiampon, P. Chunhavajira, B. Pongpanich, P. Wongsuwan, K. Srivilas, K. Sangsubhan, V. Bhukkanasut, and W. Chittmittrapap as Directors 9 Other Business For Against Management THAI OIL PUBLIC CO LTD Ticker: TOP Security ID: Y8620B119 Meeting Date: APR 3, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept 2008 Operating Results, For For Management Financial Statements, and Statutory Reports 3 Approve Dividend of THB 2.75 Per Share For For Management 4 Approve Remuneration of Directors for For For Management the Year 2009 5 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration Elect Pichai Chunhavajira as Director For For Management Elect Prajya Phinyawat as Director For For Management Elect Utid Tamwatin as Director For For Management Elect Manu Leopairote as Director For For Management Elect Naris Chaiyasoot as Director For For Management 7 Authorize Issuance of Debentures Not For For Management Exceeding $500 Million to Domestic and Foreign Investors 8 Other Business For Against Management THAI UNION FROZEN PRODUCTS PCL Ticker: TUF Security ID: Y8729T169 Meeting Date: APR 9, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Annual Report and 2008 For For Management Operational Results 3 Accept Financial Statements and Approve For For Management Allocation of Income for Dividend of THB 0.70 Per Share Elect Chan Hon Kit as Director and For For Management Approve Directors' Remuneration Elect Rittirong Boonmechote as Director For For Management and Approve Directors' Remuneration Elect Kiti Pilunthanadiloke as Director For For Management and Approve Directors' Remuneration Elect Chan Shue Wing as Director and For For Management Approve Directors' Remuneration Elect Chan Shue Chung as Director and For For Management Approve Directors' Remuneration 5 Approve Ernst & Young Office Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Other Business For Against Management TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: Security ID: G8984D107 Meeting Date: MAR 6, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Philips Sale For For Management Shares From Koninklijke Philips Electronics N.V. Pusuant to the Share Purchase Agreement TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: Security ID: G8984D107 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Houng Yu-Te as Director For For Management 3b Reelect Maarten Jan De Vries as For For Management Director 3c Reelect Wong Chi Keung as Director For For Management 3d Reelect Robert Theodoor Smits as For For Management Director 3e Reelect Chen Yen-Sung, Eddie as For For Management Director 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares TURKCELL ILETISIM HIZMETLERI AS Ticker: TCELL Security ID: M8903B102 Meeting Date: JAN 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Opening and Elect Chairman of Meeting For Did Not Vote Management 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Amend Article 3 - Re: Corporate Purpose For Did Not Vote Management and Subject 4 Wishes and Hopes None Did Not Vote Management 5 Close Meeting None Did Not Vote Management TURKCELL ILETISIM HIZMETLERI AS Ticker: TKC Security ID: Meeting Date: JAN 30, 2009 Meeting Type: Special Record Date: DEC 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Opening and Elect Chairman of Meeting For Did Not Vote Management 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Amend Article 3 - Re: Corporate Purpose For Did Not Vote Management and Subject TURKCELL ILETISIM HIZMETLERI AS Ticker: TCELL Security ID: M8903B102 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Receive Statutory Reports None Did Not Vote Management 4 Accept Financial Statements For Did Not Vote Management 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Elect Directors and Approve Their For Did Not Vote Management Remuneration 7 Appoint Internal Statutory Auditors and For Did Not Vote Management Approve Their Remuneration 8 Approve Allocation of Income For Did Not Vote Management 9 Receive Information on Charitable None Did Not Vote Management Donations 10 Ratify External Auditors For Did Not Vote Management 11 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 12 Close Meeting None Did Not Vote Management TURKIYE IS BANKASI AS Ticker: ISCTR Security ID: M8933F115 Meeting Date: MAR 31, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting, Elect Presiding Council, For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Discharge of Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Ratify Director Appointments For Did Not Vote Management 8 Approve Director Remuneration For Did Not Vote Management 9 Appoint Internal Statutory Auditors For Did Not Vote Management 10 Approve Internal Statutory Auditor For Did Not Vote Management Remuneration 11 Receive Information on Charitable None Did Not Vote Management Donations TURKIYE SISE VE CAM FABRIKALARI AS Ticker: SISE Security ID: M9013U105 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Elect Directors For Did Not Vote Management 7 Appoint Internal Statutory Auditors For Did Not Vote Management 8 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 9 Approve Director Remuneration For Did Not Vote Management 10 Approve Internal Auditor Remuneration For Did Not Vote Management 11 Receive Information on Charitable None Did Not Vote Management Donations 12 Amend Company Articles For Did Not Vote Management UNION BANK OF THE PHILIPPINES Ticker: Security ID: Y9091H106 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Justo A. Ortiz as a Director For For Management Elect Jon Ramon M. Aboitiz as a For Against Management Director Elect Vicente R. Ayllon as a Director For Against Management Elect Stephen G. Paradies as a Director For Against Management Elect Erramon I. Aboitiz as a Director For Against Management Elect Iker M. Aboitiz as a Director For Against Management Elect Juan Antonio E. Bernad as a For Against Management Director Elect Edilberto B. Bravo as a Director For Against Management Elect Mayo Jose B. Ongsingco as a For Against Management Director 1(10) Elect Thelmo Y. Cunanan as a Director For Against Management 1(11) Elect Sergio Antonio F. Apostol as a For Against Management Director 1(12) Elect Romulo L. Neri as a Director For Against Management 1(13) Elect Victor B. Valdepenas as a For Against Management Director 2(14) Elect Armand F. Braun, Jr. as a For Against Management Director 2(15) Elect Cancio C. Garcia as a Director For For Management 3a Approve the Minutes of the Annual For For Management Stockholders' Meeting Held on May 23, 3b Approve the Annual Report of Management For For Management on Operations for 2008 3c Appoint Punong Bayan & Araullo as For For Management Auditors UNITED MICROELECTRONICS CORP Ticker: Security ID: Y92370108 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements 2 Approve 2008 Compensation of the For For Management Accumulated Losses of the Company 3 Approve Amendment on the Procedures for For For Management Loans to Other Parties 4 Approve Amendment on the Procedures for For For Management Endorsement and Guarantee 5 Approve Amendments on the Procedures For For Management for Derivatives 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Approve Acquisition of Total Shares of For For Management He Jian Technology (Suzhou) Co., Ltd. through Merging with the Holding Companies 8 Approve New Share Issuance for Merging For For Management with the Holding Companies of He Jian Technology (Suzhou) Co., Ltd. Elect Chun-Yen Chang, ID No. D100028575 For For Management as Independent Director Elect Chung Laung Liu, ID No. For For Management S124811949 as Independent Director Elect Paul S.C. Hsu, ID No. F102847490 For For Management as Independent Director Cheng-Li Huang, ID No. R100769590 as For For Management Independent Director Elect Ting-Yu Lin, Shareholder No. 5015 For For Management as Director Elect Stan Hung, Shareholder No. 111699 For For Management as Director Elect Shih-Wei Sun (Representative of For For Management Silicon Integrated Systems Corp.), Shareholder No. 1569628 as Director Elect Wen-Yang Chen (Representative of For For Management Hsun Chieh Investment Co.), Shareholder No. 195818 as Director Elect Po-Wen Yen (Representative of For For Management Hsun Chieh Investment Co.), Shareholder No. 195818 as Director WEIQIAO TEXTILE COMPANY LIMITED Ticker: Security ID: Y95343102 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Cotton/Grey Fabric and For For Management Denim Supply Agreement and Related Annual Caps 2 Approve Renewed Supply of Raw Materials For For Management Agreement and Related Annual Caps 3 Approve Supplemental Electricity Supply For For Management Agreement and Related Annual Caps WEIQIAO TEXTILE COMPANY LIMITED Ticker: Security ID: Y95343102 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Proposal For For Management and Final Dividend for the Year Ended Dec. 31, 2008 3 Approve Remuneration of Directors and For For Management Supervisors 4 Reappoint Ernst and Young Hua Ming and For For Management Ernst and Young as Domestic and International Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 5 Reelect Zhang Hongxia as Executive For For Management Director 6 Reelect Qi Xingli as Executive Director For For Management 7 Reelect Zhao Suwen as Executive For For Management Director 8 Reelect Zhang Yanhong as Executive For Against Management Director 9 Reelect Zhang Shiping as Non-Executive For For Management Director 10 Reelect Wang Zhaoting as Non-Executive For For Management Director 11 Reelect Wang Naixin as Independent For For Management Non-Executive Director 12 Reelect Xu Wenying as Independent For For Management Non-Executive Director 13 Reelect George Chan Wing Yau as For For Management Independent Non-Executive Director 14 Reelect Liu Mingping as Supervisor For For Management 15 Reelect Lu Tianfu as Independent For For Management Supervisor 16 Reelect Wang Wei as Independent For For Management Supervisor 17 Other Business (Voting) For Against Management 18 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 19 Amend Articles of Association For For Management YAGEO CORP Ticker: Security ID: Y9723R100 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2007 and 2008 Financial For For Management Statements and Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Amendment on the Procedures for For For Management Loans to Other Parties and for Endorsement and Guarantee 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Amendment on the Election For For Management Procedures for Directors and Supervisors 7 Approve Issuance of Overseas For For Management Convertible Bonds 8 Approve Issuance of Shares via Private For Against Management Placement 9 Approve Reelection of All Directors and For For Management Supervisors Elect Pierre T.M. Chen with Shareholder For For Management ID No. 2 as Director Elect Lawrence Lai-Fu Lin with ID No. For For Management F102340709 as Director Elect Wood M.Y. Chen Representing For For Management Vinhaus Investment Compay with Shareholder ID No. 14091 as Director Elect Tzong-Yeong Lin Representing Hsu For For Management Chung Investment Ltd with Shareholder ID No. 99108 as Director Elect Shih-Chien Yang Representing Hsu For For Management Chung Investment Ltd with Shareholder ID No. 99108 as Director Elect Paul Chien Representing Hsu Chung For For Management Investment Ltd with Shareholder ID No. 99108 as Director Elect Dora C.W. Chang Representing Hsu For For Management Chung Investment Ltd with Shareholder ID No. 99108 as Director Elect Yuan Ho Lai Representing San Tai For For Management Investment Ltd with Shareholder ID No. 34987 as Supervisor Elect James Y.S. Jan Representing San For For Management Tai Investment Ltd with Shareholder ID No. 34987 as Supervisor 11 Approve Release of Restrictions of For For Management Competitive Activities of Directors 12 Transact Other Business (Non-Voting) None None Management YANZHOU COAL MINING COMPANY LIMITED Ticker: YZCHF Security ID: Y97417102 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Materials Supply For For Management Agreement and the Proposed Annual Caps 2 Approve Provision of Labor and Services For For Management Supply Agreement and the Proposed Annual Caps 3 Approve Provision of Insurance Fund For For Management Administrative Services Agreement and the Proposed Annual Caps 4 Approve Provision of Coal Products and For For Management Materials Agreement and the Proposed Annual Caps 5 Approve Provision of Electricity and For For Management Heat Agreement and the Proposed Annual Caps 6 Approve Acquisition of 74 Percent For For Management Equity Interest in Shandong Hua Ju Energy Co., Ltd. from Yankuang Group Corp. Ltd. 7 Amend Articles of Association For For Management YANZHOU COAL MINING COMPANY LIMITED Ticker: YZC Security ID: 984846105 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Materials Supply For For Management Agreement and the Proposed Annual Caps 2 Approve Provision of Labor and Services For For Management Supply Agreement and the Proposed Annual Caps 3 Approve Provision of Insurance Fund For For Management Administrative Services Agreement and the Proposed Annual Caps 4 Approve Provision of Coal Products and For For Management Materials Agreement and the Proposed Annual Caps 5 Approve Provision of Electricity and For For Management Heat Agreement and the Proposed Annual Caps 6 Approve Acquisition of 74 Percent For For Management Equity Interest in Shandong Hua Ju Energy Co., Ltd. from Yankuang Group Corp. Ltd. 7 Amend Articles of Association For For Management YANZHOU COAL MINING COMPANY LIMITED Ticker: YZCHF Security ID: Y97417102 Meeting Date: JAN 23, 2009 Meeting Type: Special Record Date: DEC 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital YANZHOU COAL MINING COMPANY LIMITED Ticker: YZC Security ID: Meeting Date: JAN 23, 2009 Meeting Type: Special Record Date: DEC 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital YANZHOU COAL MINING COMPANY LIMITED Ticker: YZCHF Security ID: Y97417102 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan and For For Management Distribution of Dividends 5 Approve Remuneration of Directors and For For Management Supervisors 6 Reappoint Appoint Grant Thornton and For For Management Shine Wing Certified Public Accountants Ltd. as International and PRC Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Renewal of Liability Insurance For Against Management for Directors, Supervisors and Senior Officers 8 Allow Electronic Distribution of For For Management Company Communications 9 Amend Articles of Association For For Management 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital YANZHOU COAL MINING COMPANY LIMITED Ticker: YZCHF Security ID: Y97417102 Meeting Date: JUN 26, 2009 Meeting Type: Special Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
